Exhibit 10.2


EXECUTION COPY

                                                                                             
SVB FINANCIAL GROUP
401(K) AND EMPLOYEE STOCK OWNERSHIP PLAN
Amended and Restated as of January 1, 2014





#1369729

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page No.
INTRODUCTION
1



DEFINITIONS
2

2.1Account or Accounts    2
2.2Administrator    2
2.3Beneficiary        2
2.4Board        2
2.5Break in Service    2
2.6Catch-Up Contributions    2
2.7Catch-Up Eligible Participant    2
2.8Code        2
2.9Committee        2
2.10Company        3
2.11Company Stock    3
2.12Compensation    3
2.13Contributions    3
2.14Days of Service    4
2.15Department of Labor Regulations    4
2.16Disability        4
2.17Early Retirement or Early Retirement Date    4
2.18Earnings        4
2.19Effective Date    4
2.20Eligible Employee    4
2.21Eligible Participant    5
2.22Employee        5
2.23Employee Contributions    5
2.24Employer        5
2.25ERISA        5
2.26ESOP Contributions    5
2.27Highly Compensated Employee    5
2.28Matching Contributions    5
2.29Non-Highly Compensated Employee    6
2.30Normal Retirement or Normal Retirement Date    6
2.31Participant        6
2.32Participating Employer    6
2.33Period of Service    6
2.34Plan        6
2.35Plan Year        6
2.36Profit Sharing Contributions    6
2.37Qualified Matching Contributions    6
2.38Qualified Nonelective Contributions    7
2.39Rollover Contributions    7
2.40Severance Date    7
2.41Spousal Consent    7
2.42Spouse or Surviving Spouse    7
2.43Trust        7
2.44Trust Agreement    7

i
#1369729

--------------------------------------------------------------------------------




2.45Trustee        7
2.46Valuation Date    7
2.47Year of Service    7
2.48Other Definitions    8


ELIGIBILITY
9

3.1Participation    9
3.2Reemployment    9
3.3Change in Employment Status    9
3.4Enrollment of Participants    9


ACCOUNTS AND CONTRIBUTIONS
10

4.1Participant Accounts    10
4.2Allocation of Contributions and Earnings    10
4.3Employee Contributions    11
4.4Catch-Up Contributions    11
4.5Matching Contributions and Qualified Matching Contributions    12
4.6Profit Sharing Contributions    13
4.7ESOP Contributions    13
4.8Limitations on Contributions    14
4.9Time and Manner of Payment of Contributions    14
4.10Receipt of Assets from Another Plan    14


LIMITATIONS AND DISCRIMINATION TESTING
15

5.1Section 415 Limitation    15
5.2Distribution of Excess Amounts    15
5.3Discrimination Testing of Employee Contributions    16
5.4Corrective Procedure for Discriminatory Employee Contributions    17
5.5Discrimination Testing of Matching Contributions    19
5.6Corrective Procedure for Discriminatory Matching Contributions    20


VESTING AND FORFEITURES
23

6.1Vested Interest    23
6.2Forfeitures    24


DISTRIBUTION OF ACCOUNTS
26

7.1Termination of Employment    26
7.2Disability    26
7.3Death Benefits    26
7.4Change to a Leased Employee    26
7.5Beneficiary Designation    26
7.6Form of Distribution    26
7.7Form of Benefit    26
7.8Commencement of Distribution    27
7.9Direct Rollovers and Withholding    27
7.10Minimum Distribution Requirements    28
7.11Distribution to Minor or Incompetent    29
7.12Location of Participant or Beneficiary Unknown    29

ii
#1369729

--------------------------------------------------------------------------------






HARDSHIPS. LOANS. IN-SERVICE WITHDRAWALS
30

8.1Hardship Withdrawals    30
8.2Loans    31
8.3In-Service Withdrawals At and After Age Fifty-Nine and One-Half (59½)    31
8.4In-Service Withdrawals from Rollover Contributions Account    32


ADMINISTRATION
33

9.1Committee    33
9.2Power    33
9.3Expenses    33
9.4Participant-Directed Accounts    33
9.5Domestic Relations Orders    34


AMENDMENT, TERMINATION OR MERGER.
35

10.1Amendment    35
10.2Termination of Plan    35
10.3Merger    35


TOP-HEAVY PROVISIONS
37

11.1Purpose    37
11.2Definitions    37
11.3Minimum Allocation    39


MISCELLANEOUS
40

12.1Military Service    40
12.2Legal or Equitable Action    40
12.3No Enlargement of Plan Rights    40
12.4No Enlargement of Employment Rights    40
12.5Interpretation    40
12.6Notices and Form of Communication    40
12.7Governing Law    40
12.8Non-Alienation of Benefits    41
12.9No Reversion    41
12.10Conflict    41
12.11Severability    42


APPENDIX A ESOP CONTRIBUTIONS    A-1


APPENDIX B GUIDELINES FOR ANNUITY FORMS OF DISTRIBUTION    B-1







iii
#1369729

--------------------------------------------------------------------------------




ARTICLE I
INTRODUCTION
SVB Financial Group (the “Company”), organized as a C-corporation, maintains the
SVB Financial Group 401(k) and Employee Stock Ownership Plan (the “Plan”), for
the exclusive benefit of Participants and their Beneficiaries. The Plan was
originally established effective January 1, 1985. Effective March 1, 1995, the
Silicon Valley Bancshares Employee Stock Ownership Plan was merged with and into
the Plan. Effective January 1, 2003, the Silicon Valley Bank Money Purchase
Pension Plan was merged with and into the Plan. The Plan was most recently
restated effective January 1, 2009. The Company hereby further amends and
restates the Plan in its entirety, effective January 1, 2014 (except as
otherwise stated herein or as required by law).
The Plan is intended to be a tax-qualified profit sharing plan with a related
tax-exempt trust under Code Sections 401(a) and 501(a), respectively, and
includes a tax-qualified cash or deferred arrangement under Code Section 401(k),
a matching contribution arrangement under Code Section 401(m), and includes
discretionary profit sharing contributions. The Plan also is intended to be an
employee stock ownership plan (“ESOP”) under Code Section 4975(e)(7) and Code
Section 409(l) and to provide participant-directed investments in accordance
with ERISA Section 404(c).
ARTICLE II    
DEFINITIONS
Wherever used in this Plan, the following terms shall have the meanings below,
unless a different meaning is plainly required by the context. The singular
shall include the plural, unless the context indicates otherwise. Headings of
sections are used for convenience of reference only. In case of conflict, the
text of the Plan, rather than such headings, shall control.
2.1    Account or Accounts. “Account” or “Accounts” means a Participant’s
interest in the Trust that may consist of any or all of the Participant Accounts
described in Section 4.1.
2.2    Administrator. “Administrator” (as defined in ERISA Section 3(16)(A))
means the Company, which may delegate all or a portion of the duties of the
Administrator (as described in Article IX) to a Committee.
2.3    Beneficiary. “Beneficiary” means the person(s) or entity(ies) who is
(are) entitled to receive benefits payable from the Plan (and related Trust) on
account of a Participant’s death, as set forth in Section 7.4.
2.4    Board. “Board” means the Board of Directors of the Company.
2.5    Break in Service. “Break in Service” means:
(a)    For purposes of vesting, a period of time commencing with an Employee’s
Severance Date of at least twelve (12) consecutive months during which the
Employee is not credited with any Period of Service under Section 2.33.
(b)    If an Employee is absent on account of maternity or paternity leave, or
on account of an authorized leave of absence, then the Employee will not be
considered to have incurred a one (1)-year Break in Service for the first twelve
(12)-consecutive month period in which he or she would otherwise have had a one
(1)-year Break in Service. For purposes of this paragraph, maternity or
paternity leave means a period during which an Employee is absent because of:
(i) the pregnancy of the Employee, (ii) the birth of a child of the Employee,
(iii) the placement of a child with the Employee in connection with the
Employee’s adoption of the child, or (iv) the caring for a child by the Employee
immediately after the birth or placement of the child.
2.6    Catch-Up Contributions. “Catch-Up Contributions” means Contributions
under this Plan, made in accordance with Section 4.4.
2.7    Catch-Up Eligible Participant. “Catch-Up Eligible Participant,” for any
Plan Year, means an Eligible Participant who is, or who will be, age fifty (50)
or older at any time during that Plan Year.
2.8    Code. “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and applicable Income Tax Regulations issued thereunder.
2.9    Committee. “Committee” means the 401(k) and Employee Stock Ownership Plan
Committee that is appointed by the Company, as specified in Article IX. The
Committee may from time to time designate authorized delegate(s) to act on its
behalf with regard to its duties and responsibilities under the Plan.
2.10    Company. “Company” means SVB Financial Group, and any successor thereto
by merger, consolidation or otherwise. The Board may from time to time designate
authorized delegate(s), including its Compensation Committee, to act on its
behalf with regard to its duties and responsibilities under the Plan.
2.11    Company Stock. “Company Stock” means common stock of the Company, or any
successor thereto by merger, consolidation or otherwise, that meets the
requirements of “qualifying employer security” under ERISA Section 407(d)(5) and
“employer securities” under Code Section 409(1).
2.12    Compensation. “Compensation” means, subject to the provisions in this
Section, an Eligible Employee’s wages, salaries, and other amounts received
(without regard to whether or not amount is paid in cash) for professional
services actually rendered in the course of employment with a Participating
Employer maintaining the Plan, to the extent that the amounts are includible in
gross income (or to the extent amounts would have been received and includible
in gross income but for an election under Code Sections 125(a), 132(f)(4),
402(e)(3), 402(h)(1)(B), 402(k), or 457(b)) as defined in Income Tax Regulation
section 1.415(c)-2(d)(2). Compensation excludes amounts realized from the
exercise of a nonqualified stock option, amounts realized when restricted stock
is no longer subject to a substantial risk of forfeiture, amounts realized from
the disposition of a qualified stock option, reimbursements or other expenses
allowances, cash and non-cash fringe benefits, moving expenses, deferred
compensation, welfare benefits and severance pay.
Compensation that is paid within thirty (30) days after an Eligible Employee’s
severance from employment is included in Compensation if it meets either (a) or
(b) below. In addition, for purposes of Matching Contributions, Profit Sharing
Contributions and ESOP Contributions, and for purposes of determining the Annual
Additions limitation under Section 5.1(b) and otherwise may be required by the
Code and applicable Income Tax Regulations, Compensation paid by the later of
two and one-half (2½) months after the date of the Employee’s severance from
employment or the end of the Limitation Year (described in Section 5.1) that
includes the date of the Employee’s severance from employment is included in
Compensation if it meets either (a) or (b) below:
(a)    Such payment is regular compensation for services during the Eligible
Employee’s regular working hours, or compensation for services outside the
Eligible Employee’s regular working hours (such as overtime or shift
differential), commissions, bonuses or similar payments and such payment would
have been paid to the Employee in the absence of a severance from employment; or
(b)    Such compensation is payment of accrued bona fide sick leave, vacation or
other leave, but only if the Employee would have been able to use the leave if
his or her employment had continued.
The annual Compensation of each Eligible Employee that is taken into account
under the Plan shall not exceed the limit prescribed under Code Section
401(a)(17), as adjusted by the Secretary of the Treasury under Code Section
415(d). If a Plan Year consists of less than twelve (12) months, then the annual
Compensation limit shall be adjusted to an amount equal to the otherwise
applicable limit for such Plan Year multiplied by a fraction, the numerator of
which is the number of months in the short Plan Year and the denominator of
which is twelve (12).
2.13    Contributions. “Contributions” means contributions that may be made to a
Participant’s Accounts from time to time, including Employee Contributions,
Catch-up Contributions, Rollover Contributions, Matching Contributions, ESOP
Contributions, Profit Sharing Contributions, Qualified Matching Contributions
and Qualified Nonelective Contributions.
2.14    Days of Service. “Days of Service” means the total number of days in an
Employee’s service periods, whether or not such periods were consecutively
completed. Days of Service shall also mean the number of days in all severance
periods, if any, in which:
(a)    the Employee severs from service by reason of quit, discharge or
retirement, if the Employee performs an hour of service for an Employer within
twelve (12) months of the date of such severance; provided that immediately
prior to such quit, discharge or retirement, the Employee was not absent from
service; or
(b)    notwithstanding paragraph (a) above, the Employee severs from service by
reason of quit, discharge or retirement during an absence from service of twelve
(12) months or less for any reason other than a quit, discharge, retirement or
death and the Employee then performs an hour of service for an Employer within
twelve (12) months of the date on which the Employee was first absent from
service.
2.15    Department of Labor Regulations. “Department of Labor Regulations” means
the regulations under ERISA, prescribed by the Secretary of Labor from time to
time.
2.16    Disability. “Disability” means the Participant is disabled as determined
by the United States Social Security Administration.
2.17    Early Retirement or Early Retirement Date. “Early Retirement” or “Early
Retirement Date” means the date on which a Participant is at least fifty-five
(55) years of age, has completed 10 Years of Service, and subsequently
terminates his or her employment with a Participating Employer.
2.18    Earnings. “Earnings” means (a) interest, dividends, rents, royalties,
net realized and unrealized gains, and other income, less (b) fees, commissions,
insurance premiums and other expenses, and realized and unrealized losses.
2.19    Effective Date. “Effective Date” for this Plan restatement means January
1, 2014, except as otherwise provided herein.
2.20    Eligible Employee. “Eligible Employee” means each Employee who is at
least 18 years of age and who is on the United States payroll of a Participating
Employer, except:
(a)    an individual who is classified as a Leased Employee by the Employer. A
“Leased Employee” means any individual who, pursuant to an agreement between the
Employer and any other individual, has performed services for the Employer (or
for the Employer and related individuals determined in accordance with Code
Section 414(n)(6)) (“Recipient Employer”) on a substantially full-time basis for
a period of at least one (1) year, and such services are performed under the
primary direction of or control by the Recipient Employer;
(b)    an Employee who is a non-resident alien (within the meaning of Code
Section 7701(b)(1)(B)) and who receives no earned income (within the meaning of
Code Section 911(d)(2)) from the Employer which constitutes income from sources
within the United States (within the meaning of Code Section 861(a)(3));
(c)    an individual who is classified as an intern by the Employer;
(d)    an Employee or individual prior to the effective date that he or she
became a Reclassified Employee, regardless of whether such reclassification is
intended to be retroactively effective. “Reclassified Employee” means an
Employee who was not initially classified by the Employer as an Employee, but
who was subsequently reclassified as an Employee by a Federal, state or local
group, organization, agency or court; or
(e)    an Employee who is covered by a collective bargaining agreement between a
union and that Employer or any employers’ association under which retirement
benefits were the subject of good faith bargaining, unless the agreement
specifically provides for coverage of such Employee under the Plan.
2.21    Eligible Participant. “Eligible Participant” means an Eligible Employee
who is participating in the Plan as described in Article III.
2.22    Employee. “Employee” means any person: (a) who is employed by, and
designated as an employee by, the Employer; or (b) who is a Leased Employee, as
defined in Section 2.20 above, provided, however, if Leased Employees constitute
less than twenty percent (20%) of the Non-Highly Compensated Employee workforce
(within the meaning of Code Section 414(n)(5)(C)(ii)), then the term “Employee”
shall not include those Leased Employees who are covered by plan described in
Code Section 414(n)(5).
2.23    Employee Contributions. “Employee Contributions” means the pre-tax
elective deferrals made by an Eligible Participant under Section 4.3.
2.24    Employer. “Employer” means: (a) the Company; (b) any other corporation
that is a member of a controlled group of corporations (as defined under Code
Section 414(b)) that includes the Company; (c) any trade or business (whether or
not incorporated) that is under common control (as defined under Code Section
414(c)) with the Company; (d) any organization (whether or not incorporated)
that is a member of an affiliated service group (as defined under Code Section
414(m)) that includes the Company; and (e) any other organization or entity that
is required to be aggregated with the Company pursuant to Code Section 414(o).
For purposes of the calculation of Annual Additions as set forth in Section 5.1,
the determination of whether any entity is an Employer shall be made in
accordance with Code Section 415(h).
2.25    ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time, and applicable Department of Labor
Regulations issued thereunder.
2.26    ESOP Contributions. “ESOP Contributions” means discretionary
contributions made by the Company under the Plan in accordance with Section 4.7.
2.27    Highly Compensated Employee. “Highly Compensated Employee” means, for
any Plan Year, an Employee described under Code Section 414(q), applying the
top-paid group election as described under Code Section 414(q)(3) and applicable
Income Tax Regulations. The top-paid group consists of the top 20% of Employees
ranked on the basis of compensation (as defined under Code Section 415(c)(3))
received during the twelve (12) month period preceding the Plan Year.
2.28    Matching Contributions. “Matching Contributions” means contributions
made by the Company under the Plan in accordance with Section 4.5.
2.29    Non-Highly Compensated Employee. “Non-Highly Compensated Employee” means
an Employee who is not a Highly Compensated Employee.
2.30    Normal Retirement or Normal Retirement Date. “Normal Retirement” or
“Normal Retirement Date” means the date on which a Participant is at least
sixty-two (62) years of age.
2.31    Participant. “Participant” means a current or former Eligible Employee
or other individual for whom an Account is maintained under the Plan.
2.32    Participating Employer. “Participating Employer” means the Company and
any other Employer that employs Eligible Employees unless such Employer has been
excluded from participation by the Committee.
2.33    Period of Service. “Period of Service” means:
(a)    An Employee’s period of employment with the Employer, beginning with the
Employee’s employment or reemployment commencement date, whichever is
applicable, and ending with his or her Severance Date. An Employee’s Period of
Service shall be determined without regard to whether he or she is a Participant
or an Eligible Employee during his or her Period of Service with the Employer.
An Employee’s Period of Service shall include those periods that do not exceed
twelve (12) months during which the Employee is on a leave of absence, disabled,
laid off, on sick leave, on vacation or on holiday. In addition, if an Employee
ceases to be an Employee and then resumes Employee status within twelve (12)
consecutive months immediately following the date of such cessation, then his or
her Period of Service shall also include each day during that period of
cessation, beginning with the day that he or she ceases to be an Employee and
ending with the day he or she again becomes an Employee.
(b)    If an Employee is absent from service for any reason other than quit,
discharge, retirement, or death, and during the absence ceases to be an
Employee, his or her Period of Service shall also include the period between the
Employee’s Severance Date and the first anniversary of the date on which the
Employee was first absent, if he or she again becomes an Employee before such
first anniversary date.
(c)    An Employee’s Period of Service shall be expressed in years and portions
of years and shall be measured in cumulative daily increments (including
holidays, weekends, and other non-working days) with three hundred sixty-five
(365) Days of Service equaling a Year of Service irrespective of whether such
Year of Service was completed within a twelve (12) consecutive month period.
2.34    Plan. “Plan” means the SVB Financial Group 401(k) and Employee Stock
Ownership Plan, as set forth herein and in amendments from time to time made
hereto.
2.35    Plan Year. “Plan Year” means the twelve (12) consecutive month period
beginning each January 1 and ending each December 31.
2.36    Profit Sharing Contributions. “Profit Sharing Contributions” means
discretionary contributions made by the Company under the Plan in accordance
with Section 4.6.
2.37    Qualified Matching Contributions. “Qualified Matching Contributions”
means discretionary Contributions under this Plan or any other tax-qualified
plan of the Employer made in accordance with Section 4.5.
2.38    Qualified Nonelective Contributions. “Qualified Nonelective
Contributions” means discretionary Contributions under this Plan or any other
tax-qualified plan of the Employer made in accordance with Article V.
2.39    Rollover Contributions. “Rollover Contributions” means contributions
under this Plan in accordance with Section 4.10.
2.40    Severance Date. “Severance Date” means the first to occur of: (a) the
date on which an Employee terminates employment with the Employer because he or
she quits, is discharged, dies or retires; or (b) the first anniversary of the
date on which the Employee is absent (with or without pay) from employment for
any other reason (such as vacation, holiday, sickness, maternity or paternity
leave, or layoff).
2.41    Spousal Consent. “Spousal Consent” means written consent given by a
Spouse to a Participant’s election or waiver of a specified form of benefit or
of a Beneficiary designation in a manner determined by the Committee from time
to time. The Spouse’s consent must acknowledge the effect on the Spouse of the
Participant’s election, waiver or designation, and be duly witnessed by a Plan
representative or notary public. Spousal Consent shall be valid only with
respect to the Spouse who signs the Spousal Consent and only for the particular
choice made by the Participant which requires Spousal Consent. A Participant may
revoke (without Spousal Consent) a prior election, waiver or designation that
required Spousal Consent at any time before payments begin. Spousal Consent also
means a determination by the Committee that there is no Spouse, the Spouse
cannot be located, or such other circumstances as may be established by
applicable law. The marriage (or applicable remarriage) of a Participant shall
nullify any Beneficiary designation made by the Participant prior to the
marriage (or applicable remarriage).
2.42    Spouse or Surviving Spouse. “Spouse” or “Surviving Spouse” means the
spouse or surviving spouse of a Participant to whom such Participant is legally
married, determined in accordance with the Code, ERISA, and applicable Income
Tax Regulations and Department of Labor Regulations, or was legally married as
of the date of the Participant’s death for purposes of a Surviving Spouse;
provided, however, that a former spouse shall be treated as the Spouse or
Surviving Spouse to the extent provided under a Qualified Domestic Relations
Order, as described in Section 9.5. A registered domestic partner or civil union
partner shall be treated as Spouse or Surviving Spouse to the extent permitted
under the Code, ERISA and applicable Income Tax Regulations and Department of
Labor Regulations. Notwithstanding the preceding sentence, a registered domestic
partner or civil union partner shall not be treated as a Spouse or Surviving
Spouse for purposes of Appendix B.
2.43    Trust. “Trust” means the asset-bearing entity created and maintained
under this Plan.
2.44    Trust Agreement. “Trust Agreement” means the separate agreement entered
into with the Trustee, pursuant to which the Trust is held, administered and
distributed.
2.45    Trustee. “Trustee” means any person or entity appointed by the Company,
or its authorized delegate, to hold the Plan’s assets.
2.46    Valuation Date. “Valuation Date” means each date investment funds are
valued, and other business day(s) where a valuation is required under the terms
of the Plan or related Trust Agreement.
2.47    Year of Service. “Year of Service” means a Period of Service equal to
three hundred sixty-five (365) Days of Service, whether or not consecutive.
2.48    Other Definitions. Other capitalized terms not defined above are defined
in the section in which the term is located.
ARTICLE III    
ELIGIBILITY
3.1    Participation. Each Eligible Participant on the day before the Effective
Date who is an Eligible Employee on the Effective Date, shall continue as an
Eligible Participant on the Effective Date. Each other Eligible Employee shall
become a Participant in the Plan as soon as administratively feasible following
his or her employment commencement date.
3.2    Reemployment. If an Eligible Participant terminates employment with a
Participating Employer and is thereafter reemployed by a Participating Employer
as an Eligible Employee, then such Eligible Employee shall become an Eligible
Participant in the Plan as soon as administratively feasible following his or
her reemployment commencement date. If such Employee is not an Eligible Employee
on his or her reemployment commencement date, such Employee shall become a
Participating Employee as soon as administratively feasible after becoming an
Eligible Employee.
3.3    Change in Employment Status. If an Eligible Participant ceases to be an
Eligible Employee, then such Employee shall be reinstated as an Eligible
Participant as soon as administratively feasible after again becoming an
Eligible Employee. If, however, an Employee who is not, and has never been, an
Eligible Employee becomes an Eligible Employee, then such Eligible Employee
shall become an Eligible Participant in accordance with Section 3.1.
3.4    Enrollment of Participants. Each Eligible Participant shall comply with
such enrollment procedures as the Committee may prescribe from time to time.
ARTICLE IV    
ACCOUNTS AND CONTRIBUTIONS
4.1    Participant Accounts. The following separate Accounts, if applicable,
shall be maintained for each Participant:
(a)    Catch-Up Contributions Account. A Participant’s Catch-Up Contributions
Account shall be credited with all amounts attributable to Catch-Up
Contributions pursuant to Section 4.4.
(b)    Employee Contributions Account. A Participant’s Employee Contributions
Account shall be credited with all amounts attributable to Employee
Contributions pursuant to Section 4.3.
(c)    ESOP Account. A Participant’s ESOP Account shall be credited with all
amounts attributable to ESOP Contributions pursuant to Section 4.7. Provisions
relating solely to ESOP Contributions are described in Appendix A.
(d)    Matching Contributions Account. A Participant’s Matching Contributions
Account shall be credited with all amounts attributable to Matching
Contributions pursuant to Section 4.5 after January 2014.
(e)    Money Purchase Pension Account. A Participant’s Money Purchase Pension
Account shall hold Money Purchase Pension Contributions made to the Silicon
Valley Money Purchase Pension Plan prior to January 1, 2003. Provisions relating
solely to a Participant’s Money Purchase Pension Account are described in
Appendix B.
(f)    Prior ESOP Account. A Participant’s Prior ESOP Account shall hold amounts
contributed to the Silicon Valley Bancshares Employee Stock Ownership Plan prior
to March 1, 2005. To the extent applicable, a Participant’s Prior ESOP Account
is subject to Appendix A.
(g)    Prior Match Account. A Participant’s Prior Match Account shall hold
Company matching contributions for periods commencing prior to March 1, 1995.
(h)    Profit Sharing Account. A Participant’s Profit Sharing Account shall be
credited with all amounts attributable to Profit Sharing Contributions pursuant
to Section 4.6.
(i)     Rollover Contributions Account. A Participant’s Rollover Contributions
Account shall be credited with Rollover Contributions transferred to the Plan
pursuant to Section 4.10.
(j)    Safe Harbor Match Account.    A Participant’s Safe Harbor Match Account
shall hold Company safe harbor matching contributions for periods prior to
January 1, 2014.
(k)    Other Accounts. Such other Account(s) as the Committee shall deem
necessary or appropriate, including a Qualified Matching Contributions Account
and Qualified Nonelective Contributions Account.
4.2    Allocation of Contributions and Earnings.
(a)    The Committee shall allocate to the Accounts of each Participant the
Contributions made on his or her behalf and, if applicable, Rollover
Contributions.
(b)    Participant Accounts shall be valued at their fair market value at least
annually, as of a date and in a manner specified by the Committee. The Committee
shall adjust each Account: first, to reflect any allocations made to, or any
distributions or withdrawals made from, such Account since the immediately
preceding Valuation Date, to the extent not previously credited or charged
thereto, and second, to reflect the Earnings allocable to each Account.
4.3    Employee Contributions.
(c)    Subject to the limitations of this Section and Article V, an Eligible
Participant may elect, in accordance with the procedures established from time
to time by the Committee, to have a portion of his or her Compensation
contributed to his or her Employee Contributions Account. The Eligible
Participant’s election shall specify the amount of his or her Compensation to be
contributed, in whole percentages, which amount shall not be more than
seventy-five percent (75%) of the Eligible Participant’s Compensation for each
payroll period.
(d)    Subject to the limitations of this Section and Article V, an Eligible
Employee who: (i) was first hired on or after July 1, 2008, or (ii) was rehired
on or after January 1, 2014, shall automatically be enrolled (or re-enrolled, as
applicable) in the Plan and shall have five percent (5%) of his or her
Compensation for each payroll period contributed on his or her behalf to his or
her Employee Contributions Account. Such automatic Employee Contributions shall
commence for each affected Eligible Participant as soon as administratively
feasible following the date an Eligible Employee becomes an Eligible
Participant, as determined by the Committee, and will be invested in accordance
with a default investment election determined by the Committee in accordance
with Section 404(c)(5) of ERISA.
Such an Eligible Participant may elect thereafter at any time not to make
Employee Contributions to the Plan, or to defer a different percentage of
Compensation in accordance with paragraph (a) herein, which such election shall
be made in such manner and at such time as the Committee shall specify from time
to time and shall be effective as soon as administratively feasible thereafter.
(e)    An Eligible Participant may elect to commence, increase, decrease or
discontinue Employee Contributions in such manner and at such time as the
Committee shall specify from time to time.
(f)    In no event shall the dollar amount contributed on behalf of an Eligible
Participant for any calendar year exceed the limit prescribed under Code Section
402(g)(5).
(g)    An Eligible Participant’s election to defer (or automatic election to
defer) Compensation for purposes of Employee Contributions shall remain in
effect from Plan Year to Plan Year, unless the Eligible Participant elects to
change such election in such manner and such time as the Committee shall
specify.
4.4    Catch-Up Contributions.
(a)    A Catch-Up Eligible Participant may, in accordance with the procedures
established from time to time by the Committee, elect to have a portion of his
or her Compensation contributed to his or her Catch-Up Contributions Account.
The Catch-Up Eligible Participant’s election shall specify the amount of his or
her Compensation to be contributed, which amount shall not be more than seventy
five percent (75%) of the Catch-Up Eligible Participant’s Compensation for each
payroll period.
(b)    A Catch-Up Eligible Participant may elect to commence, increase, decrease
or discontinue Catch-Up Contributions in such manner and at such times as the
Committee shall specify from time to time, such election to take effect as soon
as administratively feasible following the election, as determined by the
Committee. The Committee may reduce the amount the Catch-Up Eligible Participant
has elected to defer towards Catch-Up Contributions, in order to ensure that the
Catch-Up Eligible Participant’s combined deferral percentages for Employee
Contributions and Catch-Up Contributions do not exceed seventy five percent
(75%) of the Catch-Up Eligible Participant’s Compensation for a payroll period.
(c)    Amounts determined to be Catch-Up Contributions for a Plan Year shall not
be subject to the limit prescribed under Code Section 402(g)(5) (as set forth in
Section 4.3(d)), the limitation under Code Section 415 (as set forth in Section
5.1), or the ADP Test (as set forth in Section 5.3). The Plan shall not be
treated as failing to meet the requirements of Code Section 401(a)(4),
401(a)(30), 401(k)(3), 401(k)(12), 410(b), 415(c), or 416, as applicable, by
reason of the making of, or the right to make, Catch-Up Contributions.
(d)    In no event shall the dollar amount contributed on behalf of such
Catch-Up Eligible Participant’s Catch-Up Contributions to the Plan for any
calendar year exceed the limit prescribed under Code Section 414(v). If a
Catch-Up Eligible Participant is determined to have Catch-Up Contributions for a
calendar year that exceed the applicable dollar limit prescribed under Code
Section 414(v)(2) for that calendar year, under this Plan alone or when combined
with amounts determined to be catch-up contributions that meet the requirements
of Code Section 414(v) that are made under another plan for the same calendar
year, then the excess Catch-Up Contributions will be corrected in the same
manner as Excess Deferrals, as set forth in Section 5.2.
(e)    Amounts contributed by a Catch-Up Eligible Participant as Employee
Contributions pursuant to Section 4.4 may, to the fullest extent permitted under
Code Section 414(v), the Income Tax Regulations and other applicable guidance
thereunder, and without regard to a Catch-Up Eligible Participant’s actual
election, be recharacterized as Catch-Up Contributions, as may be required by
operation of the limits of the Code, including those limits on Employee
Contributions, the limit under Code Section 402(g)(5), and/or the ADP Test (as
set forth in Section 5.3).
(f)    As of the end of each Plan Year, the Committee shall make the final
determination as to the amount of Employee Contributions that shall be treated
as Catch-Up Contributions for each Catch-Up Eligible Participant for the Plan
Year, as well as the amount of Catch-Up Contributions that shall be
recharacterized as Employee Contributions for the Plan Year. The determination
shall be made in accordance with, and subject to the limitations of Section 4.3
and Article V, as well as the limitations of Code Section 414(v) and the Income
Tax Regulations and other applicable guidance thereunder.
4.5    Matching Contributions and Qualified Matching Contributions.
(a)    Subject to the provisions of paragraphs (b) (c) and (d) below, the
Company shall make Matching Contributions to the Trust on behalf of Eligible
Participants for each payroll period equal to one hundred percent (100%) of the
Eligible Participant’s Employee Contributions and Catch-Up Contributions, if
applicable, for such payroll period up to five percent (5%) of such Eligible
Participant’s Compensation.
(b)    The Company shall further make an additional Matching Contribution, to be
allocated as of the last day of the Plan Year in an amount equal to the
difference, if any, between (i) the Matching Contributions allocated to the
Eligible Participant pursuant to paragraph (a), and (ii) a Matching Contribution
determined as one hundred percent (100%) of Employee Contributions, and Catch Up
Contributions, if applicable, for the Plan Year, up to five percent (5%) of
Compensation for the Plan year. This additional Matching Contribution, if any,
shall be allocated to the Matching Contributions Account of each Eligible
Participant actively employed by the Employer on the last day of the Plan Year
or who ceased to be an Eligible Participant during the Plan Year due to a
transfer of employment to a foreign subsidiary of the Company that resulted in
such Employee no longer being on the United States payroll of a Participating
Employer. Notwithstanding the foregoing, an otherwise Eligible Participant who
incurs a Disability during the Plan Year or whose employment with the Employer
terminates as a result of death, Normal Retirement or Early Retirement shall,
for purposes of this Section, be deemed to have been employed by the
Participating Employer on the last day of the Plan Year.
(c)    Matching Contributions that would otherwise be made on behalf of an
Eligible Participant may be reduced to the extent necessary to comply with the
limitations of Article V.
(d)    The Company may elect to treat all or a portion of Matching Contributions
for a Plan Year as Qualified Matching Contributions for purposes of the ADP test
under Section 5.3; provided, however, that any such treatment must be in
compliance with the provisions of Income Tax Regulations Section 1.401(k)-2(a).
(e)    For all purposes under the Plan, Matching Contributions and Qualified
Matching Contributions shall be subject to the distribution limitations of
Article VII.
4.6    Profit Sharing Contributions.
(a)    The Company may make Profit Sharing Contributions, if any, in such
amount, manner, form and at such time as it shall determine from time to time.
(b)    Profit Sharing Contributions for each Plan Year, if any, shall be
allocated to the Profit Sharing Contribution Account of each Eligible
Participant who was employed by a Participating Employer on the last day of the
Plan Year, or who ceased to be an Eligible Participant during the Plan Year due
to a transfer of employment to a foreign subsidiary of the Company that resulted
in the Employee no longer being on the United States payroll of a Participating
Employer. Notwithstanding the foregoing, an otherwise Eligible Participant who
incurs a Disability during the Plan Year or whose employment with the Employer
terminates as a result of death, Normal Retirement or Early Retirement shall,
for purposes of this Section, be deemed to have been employed by the
Participating Employer on the last day of the Plan Year.
(c)    Profit Sharing Contributions shall be allocated to each Eligible
Participant entitled to share in the allocation of Profit Sharing Contributions
for a Plan Year in proportion to his or her Compensation as it relates to the
aggregate Compensation of all Eligible Participants for such Plan Year, subject
to the limitations of Section 4.8 and Article V.
(d)    For all purposes of the Plan, Profit Sharing Contributions shall be
subject to the distribution limitations of Article VII.
4.7    ESOP Contributions.
(a)    The Company may make ESOP Contributions, if any, in such amount, manner,
and at such time as it shall determine from time to time. ESOP Contributions
shall be made in the form of Company Stock.
(b)    ESOP Contributions for each Plan Year, if any, shall be allocated to the
ESOP Contribution Account of each Eligible Participant who was employed by a
Participating Employer on the last day of Plan Year or who ceased to be an
Eligible Participant during the Plan Year due to a transfer of employment to a
foreign subsidiary of the Company that results in such Employee no longer being
on the United States payroll of a Participating Employer. Notwithstanding the
foregoing, an otherwise Eligible Participant who incurs a Disability during the
Plan Year or whose employment with the Employer terminates as a result of death,
Normal Retirement or Early Retirement shall, for purposes of this Section, be
deemed to have been employed by the Participating Employer on the last day of
the Plan Year.
(c)    ESOP Contributions shall be allocated to each Eligible Participant
entitled to share in the allocation of ESOP Contributions for a Plan Year in
proportion to his or her Compensation as it relates to the aggregate
Compensation of all Eligible Participants for such Plan Year, subject to the
limitations of Section 4.8 and Article V.
(d)    A Participant’s rights with regard to ESOP Contributions are described in
Appendix A. For all purposes of the Plan, ESOP Contributions shall be subject to
the distribution limitations of Article VII and shall be subject to Appendix A.
4.8    Limitations on Contributions. Profit Sharing Contributions and ESOP
Contributions in the aggregate for a Plan Year shall not exceed a limit
specified by the Company from zero percent (0%) to ten percent (10%) of each
Eligible Participant’s Compensation. Contributions for any Plan Year shall not
exceed the maximum amount allowable as a deduction to the Employer (including,
without limitation the Participating Employers) under the provisions of Code
Section 404. Notwithstanding the preceding sentence, to the extent necessary to
provide Top-Heavy minimum allocations as described in Article XI, the Employer
(and, accordingly, each Participating Employer) shall make Contributions, even
if such Contributions exceed the amount deductible to the Employer under the
provisions of Code Section 404.
4.9    Time and Manner of Payment of Contributions. Except as otherwise
expressly provided in the Plan, Contributions shall be paid to the Trustee by
the Company in such form (that is, cash or Company Stock, or any combination
thereof) and at such time as the Company determines, subject to the timing
requirements of applicable law.
4.10    Receipt of Assets from Another Plan.
(c)    If directed by the Committee, the Trustee shall accept a transfer of
assets for the benefit of an Eligible Employee or group of Eligible Employees.
Such transfer may be in the form of: (i) a trust-to-trust transfer from the
trustee of a tax-qualified plan under Code Section 401(a) and related tax-exempt
trust under Code Section 501(a); or (ii) a rollover by the Eligible Employee or
a Direct Rollover (as described in Section 7.09) from: (A) a tax-qualified plan
described in Code Section 401(a) or 403(a), excluding after-tax employee
contributions; (B) an annuity contract described in Code Section 403(b),
excluding after-tax employee contributions; (C) an eligible plan under Code
Section 457(b) that is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state;
or (D) an individual retirement account or annuity described in Code Section
408(a) or 408(b) that is eligible to be rolled over and would otherwise be
includible in gross income.
(d)    Amounts attributable to elective contributions (as defined in Income Tax
Regulations Section 1.401(k)-2(a)(4), including amounts treated as elective
contributions that are transferred in a plan-to-plan transfer, shall be subject
to the distribution limitations provided in Income Tax Regulations Section
1.401(k)-1(d).
ARTICLE V    
LIMITATIONS AND DISCRIMINATION TESTING
5.1    Section 415 Limitation.
(c)    Definitions. For purposes of this Section, the following definitions
apply:
(i)    “Annual Additions” means, for any Limitation Year, the sum of the
following amounts credited to an Eligible Participant’s Accounts in all
qualified defined contribution plans maintained by an Employer: (i) Employer
contributions, (ii) Employee contributions, and (iii) forfeitures. Employee
Contributions or Matching Contributions that exceed the maximum permitted under
the ADP Test (as described in Section 5.3) or the ACP Test (as described in
Section 5.5) are Annual Additions, even if they are distributed or forfeited to
correct the violation. Employee Contributions in excess of the maximum permitted
by Code Section 402(g) that are timely distributed are not treated as Annual
Additions. Annual Additions also do not include loan repayments, direct
transfers, restorative payments, Catch-Up Contributions, and Rollover
Contributions. In addition, with respect to the dollar limitation under the
heading “Maximum Permissible Amount,” below, Annual Additions include
contributions to a welfare benefit trust (described in Code Section 419A(d)(2))
to provide post-retirement medical benefits for a Key Employee (as defined in
Code Section 416(i)).
(ii)    “Limitation Year” means the calendar year.
(d)    Maximum Permissible Amount. The Annual Additions to a Participant’s
Accounts for any Limitation Year will not exceed the lesser of (i) $40,000,
adjusted as described in Code Section 415(d) or (ii) 100% of the Participant’s
Compensation for the Plan Year. Code Section 415 and the applicable Income Tax
Regulations are incorporated herein by reference.
(e)    Excess Annual Additions. If the Annual Additions actually made to a
Participant’s Accounts exceed the Maximum Permissible Amount, the Participant’s
Annual Additions for the Limitation Year in which the excess Annual Additions
arise will be corrected using any reasonable method, including but not limited
to methods approved by the Internal Revenue Service pursuant to the Employee
Plans Compliance Resolution System.
(f)    Aggregation of Plans. For purposes of this Section, all defined
contribution plans of an Employer will be treated as one defined contribution
plan. If aggregate Annual Additions under more than one such plan would
otherwise exceed the Maximum Permissible Amount, the last amounts contributed
shall be the first amounts treated as creating the excess unless the other plan
requires use of a different rule.
5.2    Distribution of Excess Amounts. For purposes of this Section 5.2,
“Elective Deferrals” means with respect to any calendar year, any amount
allocated to a Participant’s Employee Contributions Account pursuant to Section
4.3, and any contributions on behalf of an individual under a qualified cash or
deferred arrangement described in Code Section 402(e)(3), under a simplified
employee pension plan described in Code Section 408(k)(6), and under a salary
reduction agreement to purchase an annuity contract described in Code Section
403(b). Elective Deferrals shall not include any deferrals properly distributed
as excess Annual Additions.
If the Committee is timely notified by a Participant, or otherwise determines
that a Participant’s Elective Deferrals exceed the amount permitted by Code
Section 401(a)(30) or Code Section 402(g), the excess amount (“Excess Elective
Deferral”), together with income earned on the Excess Elective Deferral during
the calendar year to which the Excess Elective Deferral relates, will be
distributed to the Participant by April 15 following the end of the taxable year
in which the Excess Elective Deferral was made. Income will be determined in
accordance with any reasonable method used for allocating income to
Participants’ Accounts during the Plan Year. Federal, state or local income tax
withholding obligations attributable to a distribution may be satisfied out of
the distribution, if not satisfied out of other compensation. If Employee
Contributions are distributed, they will be accompanied by the forfeiture of a
proportionate share of Matching Contributions. The amount of Excess Elective
Deferrals for a calendar year that would otherwise be distributable to the
Participant will be re-characterized to the extent possible as Catch-Up
Contributions and will be reduced by the amount of Excess Contributions, if any,
previously distributed to the Participant for the Plan Year beginning in that
calendar year.
5.3    Discrimination Testing of Employee Contributions. Employee Contributions
made under the Plan must satisfy the nondiscrimination tests set forth in Code
Section 401(k)(3), Income Tax Regulations section 1.401(k)-2, and other
applicable guidance issued by the Internal Revenue Service under Code Section
401(k). Subsequent guidance is incorporated herein by reference. In satisfying
the nondiscrimination test set forth in Code Section 401(k)(3)(A)(ii), the
current year testing method will be used.
(f)    Definitions.
(i)    Actual Deferral Percentage (“ADP”). “Actual Deferral Percentage” or “ADP”
means, with respect to each Eligible Participant, a percentage, calculated as
the sum of the amount of Employee Contributions, Qualified Matching
Contributions, and Qualified Nonelective Contributions, made on behalf of such
Eligible Participant for the Plan Year (and allocated for purposes of the ADP
test), divided by such Eligible Participant’s Compensation for that Plan Year.
Amounts contributed to the Plan as Catch-up Contributions that are later
re-characterized as Employee Contributions shall be included as Employee
Contributions for this purpose.
(ii)    Average ADP. “Average ADP” means the average (expressed as a percentage)
of the ADPs for all Eligible Participants in the relevant group.
(iii)    Excess 401(k) Contributions. “Excess 401(k) Contributions” means, with
respect to any Plan Year, the excess of (A) the aggregate amount of
Contributions actually taken into account in computing the ADPs of Highly
Compensated Employees for such Plan Year, over (B) the maximum amount of such
Contributions permitted by the ADP test. Excess 401(k) Contributions shall
continue to be treated as Annual Additions under the Plan.
(g)    ADP Test. One of the following ADP tests shall be satisfied for each Plan
Year:
(i)    the Average ADP for Eligible Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the Plan Year’s Average ADP for
Eligible Participants who were Non-Highly Compensated Employees for the Plan
Year multiplied by one and twenty-five one-hundredths (1.25); or
(ii)    the Average ADP for Eligible Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the Plan Year’s Average ADP for
Eligible Participants who were Non-Highly Compensated Employees for the Plan
Year multiplied by two (2), provided that the ADP for Eligible Participants who
are Highly Compensated Employees does not exceed the Average ADP for Eligible
Participants who were Non-Highly Compensated Employees for the Plan Year by more
than two (2) percentage points.
5.4    Corrective Procedure for Discriminatory Employee Contributions.
(f)    Correction of Excess 401(k) Contributions. The Committee may take any and
all steps it deems necessary or appropriate to ensure compliance with the
limitations of Section 5.3(b). Such steps shall include, without limitation, one
or any combination of the following:
(iii)    restricting the amount of Employee Contributions on behalf of Highly
Compensated Employees;
(iv)    distributing Excess 401(k) Contributions to the Highly Compensated
Employees who made such Excess 401(k) Contributions, pursuant to paragraph (e)
below;
(v)    treating Matching Contributions as Qualified Matching Contributions. The
amount of Qualified Matching Contributions made under this Plan and taken into
account for purposes of calculating the ADP test, subject to such other
requirements as may be prescribed by the Secretary of the Treasury, shall be
such Qualified Matching Contributions as are needed to meet the ADP test; and/or
(vi)    accepting from the Employer a Qualified Nonelective Contribution for
Eligible Participants who are Non-Highly Compensated Employees. If Qualified
Nonelective Contributions are made by an Employer in its sole discretion
pursuant to this Section, such contributions shall be made solely to those
Eligible Participants who are Non-Highly Compensated Employees employed on the
last day of the Plan Year and to those who are Non-Highly Compensated Employees
when they ceased to be Eligible Participants during the Plan Year due to a
transfer of employment to a foreign subsidiary of the Company that resulted in
such Employee no longer being on the United States payroll of a Participating
Employer. Notwithstanding the foregoing, an otherwise Eligible Participant who
incurs a Disability during the Plan Year or whose employment with the Employer
terminates as a result of death, or Normal Retirement or Early Retirement shall,
for purposes of this Section, be deemed to have been employed by the
Participating Employer on the last day of the Plan Year. The amount to be
allocated will be determined on a pro-rata basis in proportion to the
Compensation of such Eligible Participants for the Plan Year.
(g)    Calculation of Excess 401(k) Contributions. The amount of Excess 401(k)
Contributions for Highly Compensated Employees for a Plan Year shall be
calculated by the following method, under which the ADP of the Highly
Compensated Employee with the highest ADP is reduced to the extent required to
enable the Plan to satisfy the ADP test or to cause such Highly Compensated
Employee’s ADP to equal the ADP of the Highly Compensated Employee with the next
highest ADP:
(i)    the Employee Contributions of the Highly Compensated Employee with the
highest ADP shall be reduced; such reduction shall continue, as necessary, until
such Highly Compensated Employee’s ADP equals that (those) of the Highly
Compensated Employee(s) with the second highest ADP;
(ii)    following the application of paragraph (i), if it is still necessary to
reduce Highly Compensated Employees’ Employee Contributions, then the
Contributions of (or allocations on behalf of, if applicable) Highly Compensated
Employees with the highest and second highest ADPs shall be reduced, as
necessary, until such Employees’ ADP equals that of the Highly Compensated
Employee(s) with the third highest ADP;
(iii)    following the application of paragraph (ii), if it is still necessary
to reduce Highly Compensated Employees’ Employee Contributions, then the
procedure, the beginning of which is described in paragraphs (i) and (ii) above,
shall continue until no further reductions are necessary; and
(iv)    amounts determined pursuant to paragraphs (i) through (iii) above shall
be combined. The resulting sum shall be the Excess 401(k) Contributions, and the
portion of the total to be allocated to each affected Highly Compensated
Employee shall be determined pursuant to paragraph (c) below.
(h)    Allocation of Excess 401(k) Contributions. The amount of Excess 401(k)
Contributions to be allocated to a Highly Compensated Employee for a Plan Year
shall be determined by the following method:
(i)    the Employee Contributions of the Highly Compensated Employee(s) with the
highest dollar amount of Employee Contributions shall be reduced, as necessary,
until either such Highly Compensated Employee’s dollar amount of Employee
Contributions equals that of the Highly Compensated Employee(s) with the next
highest dollar amounts of Employee Contributions, or until no unallocated Excess
401(k) Contributions remain;
(ii)    following the application of paragraph (i), if unallocated Excess 401(k)
Contributions remain, then Employee Contributions of the Highly Compensated
Employees with the highest and second highest dollar amount(s) of Employee
Contributions shall be reduced, as necessary, until either such Highly
Compensated Employees’ dollar amount of Employee Contributions equal those of
the Highly Compensated Employee(s) with the third highest dollar amount(s) of
Employee Contributions, or until no unallocated Excess 401(k) Contributions
remain;
(iii)    following the application of paragraph (ii), if unallocated Excess
401(k) Contributions remain, then the procedure, the beginning of which is
described in paragraphs (i) and (ii), shall continue until no further reductions
are necessary; and
(iv)    Excess 401(k) Contributions in an amount equal to the reduction of
Employee Contributions determined in paragraphs (i) through (iii) above with
respect to a Highly Compensated Employee shall be allocated to that Highly
Compensated Employee and, as determined by the Committee, distributed pursuant
to paragraph (e) below.
(i)    Character of Excess 401(k) Contributions. The Excess 401(k) Contributions
of a Highly Compensated Employee shall be deemed to consist of Contributions and
allocations as determined according to the following order:
(i)    first, the Highly Compensated Employee’s Excess 401(k) Contributions
shall be deemed to consist of Employee Contributions, if any, which exceed the
highest rate or amount at which Employee Contributions are matched; provided,
however, such Contributions shall be offset by any Excess Elective Deferrals
distributable to the Employee pursuant to Section 5.2; and
(ii)    second, the Highly Compensated Employee’s Excess 401(k) Contributions
shall be deemed to consist of any Employee Contributions and any Qualified
Matching Contributions, each in proportion to the Highly Compensated Employee’s
total Employee Contributions and Qualified Matching Contributions for the Plan
Year; provided, however, any Employee Contributions characterized as Excess
401(k) Contributions under this paragraph shall be offset by any Excess Elective
Deferrals distributable to the Employee pursuant to Section 5.2 and not taken
into account under paragraph (a)(i) above.
(j)    Distribution of Excess 401(k) Contributions. If, pursuant to paragraph
(a)(ii) above, the Committee elects to distribute Excess 401(k) Contributions,
which shall then be treated as Annual Additions (adjusted for Earnings) to
Highly Compensated Employees, then the Committee shall make such distributions
in accordance with the following timing restrictions:
(i)    on or before the date which falls two and one-half (2 1/2) months after
the last day of the Plan Year for which such Excess 401(k) Contributions were
made, to avoid liability for the Federal excise tax and state excise tax, if
applicable, which will be imposed on Excess 401(k) Contributions distributed
after such date; and
(ii)    in any event, such Excess 401(k) Contributions shall be distributed
before the last day of the Plan Year next following the Plan Year for which such
Excess 401(k) Contributions were made.
(k)    Adjustment for Earnings. After the Committee has determined the aggregate
amount and character of Excess 401(k) Contributions to be distributed to a given
Highly Compensated Employee, then that amount shall be adjusted for Earnings
through the end of the Plan Year to which the Excess 401(k) Contributions
relate. The Earnings allocable to Excess 401(k) Contributions shall be
calculated by the Committee using any reasonable method for computing the
Earnings allocable to Excess 401(k) Contributions; provided, however, that the
method shall not violate Code Section 401(a)(4), and that the method shall be
used consistently for all similarly-situated Eligible Participants, for all
corrective distributions under the Plan for the Plan Year, and for allocating
Earnings to Eligible Participants’ Accounts.
(l)    Matching Contributions Related to Excess 401(k) Contributions. Any
Matching Contributions attributable to Excess 401(k) Contributions, plus any
Earnings allocable thereto, shall be forfeited and applied as provided in
Section 6.2.
5.5    Discrimination Testing of Matching Contributions. Notwithstanding
anything contained in the Plan to the contrary, the Plan must meet the
nondiscrimination requirements of Code Section 401(a)(4) with respect to the
amount of Matching Contributions made to the Plan. Such requirements will be met
if the Plan satisfies the nondiscrimination tests set forth in Code Section
401(m)(2), Income Tax Regulations section 1.401(m)-2, and other applicable
guidance issued by the Internal Revenue Service under Code Section 401(m).
Subsequent guidance is incorporated herein by reference. In satisfying the
nondiscrimination tests set forth in Code Section 401(m)(2), the current year
method will be used.
(e)    Definitions.
(vii)    Actual Contribution Percentage (“ACP”). “Actual Contribution
Percentage” or “ACP” means, with respect to each Eligible Participant, the
Eligible Participant’s Contribution Percentage Amount, divided by his or her
Compensation for that Plan Year;
(viii)    Average ACP. “Average ACP” means the average of the ACPs of the
Eligible Participants in a group.
(ix)    Contribution Percentage Amount. “Contribution Percentage Amount” means
the sum of Matching Contributions and Qualified Matching Contributions (if such
Qualified Matching Contributions are not included in the ADP Test) made under
the Plan on behalf of an Eligible Participant for the Plan Year. In addition, to
the extent elected by the Committee for purposes of calculating the ACP test,
“Contribution Percentage Amount” may also include Qualified Nonelective
Contributions, Employee Contributions, and/or pre-tax and/or qualified
nonelective contributions under other Plans of the Employer (subject to such
requirements as may be prescribed by the Secretary of the Treasury); provided,
however, that the amount of Qualified Nonelective Contributions, Employee
Contributions and/or pre-tax contributions under other Plans of the Employer
used in calculating the ADP test may not be used in calculating the ACP test.
Such Contribution Percentage Amount shall not include Matching Contributions
that are forfeited either to correct Excess Matching Contributions or because
the Contributions to which they relate are Excess Elective Deferrals or Excess
401(k) Contributions.
(x)    Excess Matching Contributions. “Excess Matching Contributions” means with
respect to any Plan Year, the excess of (A) the aggregate amount of
Contributions actually taken into account in computing the Average ACP of Highly
Compensated Employees for such Plan Year, over (B) the maximum amount of such
Contributions permitted by the ACP test.
(f)    ACP Test. One of the following tests shall be satisfied for each Plan
Year:
(v)    the Average ACP for Eligible Participants who are Highly Compensated
Employees for such Plan Year shall not exceed the Plan Year’s Average ACP for
Eligible Participants who were Non-Highly Compensated Employees for the Plan
Year multiplied by one and twenty-five one-hundredths (1.25); or
(vi)    the Average ACP for Eligible Participants who are Highly Compensated
Employees for such Plan Year shall not exceed the Plan Year’s Average ACP for
Eligible Participants who were Non-Highly Compensated Employees for the Plan
Year multiplied by two (2); provided, however, that the Average ACP for Eligible
Participants who are Highly Compensated Employees does not exceed the Average
ACP for Eligible Participants who were Non-Highly Compensated Employees for the
Plan Year by more than two (2) percentage points.
5.6    Corrective Procedure for Discriminatory Matching Contributions.
(e)    The Committee shall have the power to take any and all steps it deems
necessary or appropriate to ensure compliance with the limitations described in
Section 5.5(b), including, without limitation, the following:
(vii)    distributing vested Excess Matching Contributions to Highly Compensated
Employees who received such allocations, pursuant to paragraph (e) below;
(viii)    treating that portion of Excess Matching Contributions that consists
of unvested allocations of Matching Contributions to the Matching Contributions
Accounts of Highly Compensated Employees as amounts to be reallocated, pursuant
to paragraph (d) below;
(ix)    limiting the amount of Matching Contributions allocated to the Matching
Contributions Accounts of Highly Compensated Employees;
(x)    accepting from the Employer a Qualified Nonelective Contribution for
Eligible Participants who are Non-Highly Compensated Employees. If Qualified
Nonelective Contributions are made by the Employer in its sole discretion
pursuant to this Section, such contributions shall be made solely to those
Eligible Participants who are Non-Highly Compensated Employees employed on the
last day of the Plan Year and to those who are Non-Highly Compensated Employees
when they ceased to be Eligible Participants during the Plan Year due to a
transfer of employment to a foreign subsidiary of the Company that resulted in
such Employee no longer being on the United States payroll of a Participating
Employer. Notwithstanding the foregoing, an otherwise Eligible Participant who
incurs a Disability during the Plan Year or whose employment with the Employer
terminates as a result of death, or Normal Retirement or Early Retirement shall,
for purposes of this Section, be deemed to have been employed by the
Participating Employer on the last day of the Plan Year. The amount to be
allocated will be determined on a pro-rata basis in proportion to the
Compensation of such Eligible Participants for the Plan Year.
(f)    Notwithstanding any contrary provisions in this Plan, if, pursuant to
paragraph (a)(i) or (ii) above, the Committee elects to distribute or reallocate
Excess Matching Contributions (adjusted for Earnings), then the Committee shall
take such action(s) on or before the date which falls two and one-half (2½)
months after the last day of the Plan Year for which such Excess Matching
Contributions were made, if the Employer wishes to avoid liability for the
Federal excise tax and state excise tax, if applicable, which will be imposed on
Excess Matching Contributions distributed or reallocated after such date, but in
any event, before the last day of the Plan Year next following the Plan Year for
which such Contributions were made.
(g)    Determination of Amount of Excess Matching Contributions. The amount of
Excess Matching Contributions for Highly Compensated Employees for a Plan Year
shall be determined by the following method, to enable the Plan to satisfy the
ACP test:
(iii)    first, the allocations of Contributions taken into account in
determining the ACP (“ACP Allocations”) of the Highly Compensated Employee with
the highest ACP shall be reduced, as necessary, until such Employee’s ACP equals
those of the Highly Compensated Employee(s) with the second highest ACP;
(iv)    second, following the application of paragraph (i), if it is still
necessary to reduce Highly Compensated Employees’ ACP Allocations, then the
Contributions of Highly Compensated Employees with the highest and second
highest ACPs shall be reduced, as necessary, until each affected Employee’s ACP
equals that (those) of the Highly Compensated Employee(s) with the third highest
ACP;
(v)    third, following the application of paragraph (ii), if it is still
necessary to reduce Highly Compensated Employees’ ACP Allocations, then the
procedure, the beginning of which is described in paragraphs (i) and (ii), shall
continue until no further reductions are necessary; and
(vi)    fourth, amounts determined pursuant to paragraphs (i) through (iii)
shall be combined. The resulting sum shall be the Excess Matching Contributions,
and the portion of the total to be allocated to each affected Highly Compensated
Employee shall be determined pursuant to paragraph (d) below.
(h)    Allocation of Excess Matching Contributions. The amount of Excess
Matching Contributions to be allocated to a Highly Compensated Employee for a
Plan Year shall be determined by the following method to enable the Plan to
satisfy the ACP test:
(iii)    first, the ACP Allocations of the Highly Compensated Employee(s) with
the highest dollar amount of ACP Allocations shall be reduced, as necessary,
until either such Employee’s dollar amount of ACP Allocations equals those of
the Highly Compensated Employee(s) with the second highest dollar amount of ACP
Allocations or until no ACP Allocations remain;
(iv)    second, following the application of paragraph (i), if unallocated ACP
Allocations remain, then ACP Allocations of Highly Compensated Employees with
the highest and second highest dollar amount of ACP Allocations shall be
reduced, as necessary, until either each affected Employee’s dollar amount of
ACP Allocations equals that (those) of the Highly Compensated Employee(s) with
the third highest dollar amount of ACP Allocations, or until no ACP Allocations
remain;
(v)    third, following the application of paragraph (ii), if unallocated ACP
Allocations remain, the procedure, the beginning of which is outlined in
paragraphs (i) and (ii), shall continue until no further reductions are
necessary, or until no further unallocated ACP Allocations remain; and
(vi)    fourth, Excess Matching Contributions in an amount equal to the
reductions of ACP Allocations determined in paragraphs (i) through (iii) above
with respect to a Highly Compensated Employee shall be allocated to that Highly
Compensated Employee and, as determined by the Committee, distributed pursuant
to paragraph (e) below.
(i)    Distribution of Excess Matching Contributions. After the procedure
outlined in paragraph (d) above is completed, all amounts of Excess Matching
Contributions shall be forfeited (if forfeitable) or distributed (if
distributable) to the respective Highly Compensated Employees to whose Accounts
the Excess Matching Contributions were made. Excess Matching Contributions for
each affected Highly Compensated Employee shall be forfeited (if forfeitable) or
distributed (if distributable) from the following Accounts in the following
order:
(i)    the Highly Compensated Employee’s Matching Contributions Account;
(ii)    the Highly Compensated Employee’s Qualified Nonelective Contributions
Account;
(iii)    the Highly Compensated Employee’s Qualified Matching Contributions
Account;
(iv)    the Highly Compensated Employee’s Employee Contributions Account.
(j)    Adjustment for Earnings. After the Committee has determined the aggregate
amount and character of Excess Matching Contributions to be forfeited or
distributed to a given Highly Compensated Employee, then that amount shall be
adjusted for Earnings. Earnings shall be calculated through the end of the Plan
Year to which the Excess Matching Contributions relate. The Earnings allocable
to Excess Matching Contributions shall be calculated by the Committee using any
reasonable method for computing the Earnings allocable to Excess Matching
Contributions; provided, however, that the method shall not violate Code Section
401(a)(4), and that the method shall be used consistently for all
similarly-situated Participants, for all corrective distributions under the Plan
for the Plan Year, and for allocating Earnings to Participants’ Accounts.
ARTICLE VI    
VESTING AND FORFEITURES
6.1    Vested Interest.
(h)    A Participant’s interest in his or her Employee Contributions Account,
Catch-Up Contributions Account, Matching Contributions Account, Safe Harbor
Match Account, Rollover Contributions Account, Prior ESOP Account and Prior
Match Account under this Plan shall be at all times fully vested and
nonforfeitable.
(i)    A Participant’s interest in his or her Money Purchase Pension Account,
ESOP Account and Profit Sharing Account shall be fully vested and nonforfeitable
upon the Participant’s Normal Retirement, Covered Termination, death, or
Disability, provided that the Participant is employed by the Employer
immediately prior to such time. For purposes of this Section 6.1(b), a “Covered
Termination” means a termination of an Eligible Participant’s employment within
twenty-four (24) months following a Change in Control, as that term is defined
in the SVB Financial Group Change in Control Severance Plan (“CIC Plan”) that is
either (i) a voluntary termination for Good Reason or (ii) an involuntary
termination other than for Cause. For purposes of the preceding sentence, the
terms Good Reason and Cause generally shall have the meanings given those terms
in the CIC Plan except that each Eligible Participant shall be treated as if
covered (i.e., as a “Covered Employee”) under the CIC Plan solely for purposes
of applying the definitions of Good Reason and Cause under this Plan.
(j)    In all other cases, a Participant’s Interest in his or her Money Purchase
Pension Account, ESOP Account and Profit Sharing Account shall be subject to the
following vesting schedule:
Years of Service    Vested Percentage
Less than 1 year    0%
1 year but less than 2 years    20%
2 years but less than 3 years    40%
3 years but less than 4 years    60%
4 years but less than 5 years    80%
5 years or more    100%
(k)    The crediting of service shall be subject to the following rules:
(vii)    If a Participant who has voluntarily terminated or has been discharged
returns to employment and is credited with an hour of service on or before
incurring a Break in Service, then that Participant shall receive credit for the
time elapsed during that absence.
(viii)    If a Participant is absent for a reason other than termination or
discharge and then voluntarily terminates or is discharged, then to receive
credit for the time elapsed during that absence, the Participant must be
credited with one (1) hour of service by the date that is the first anniversary
of the first day of the absence.
(ix)    If a Participant has a Break in Service of five (5) years or more, then
service after such Break in Service shall not be taken into account for purposes
of determining the nonforfeitable percentage of the Participant’s vested Account
balance that accrued prior to such Break in Service.
(x)    If a Participant has less than one (1) Year of Service, then service
prior to a Break in Service shall not be taken into account for purposes of
determining the nonforfeitable percentage of the Participant’s vested Account
balance if the period of severance equals or exceeds the Participant’s service
before such period of severance.
(l)    If the vesting schedule is subsequently amended, then in the case of an
Employee who is a Participant as of the later of the date such amendment is
adopted or the date it becomes effective, the nonforfeitable percentage
(determined as of such date) of such Employee’s Employer-derived accrued benefit
will not be less than the percentage computed under the Plan without regard to
such amendment. In addition, if the amended vesting schedule provides less rapid
vesting, if the Plan is amended in any way that directly or indirectly affects
the computation of the Participant’s nonforfeitable percentage, or if the Plan
is deemed amended by an automatic change to a Top-Heavy vesting schedule
(described in Article XI), then each Participant who is credited with three (3)
Years of Service and whose Account(s) would have vested more rapidly prior to
the amendment, may irrevocably elect during the election period to have the
nonforfeitable percentage of his or her Account(s), as applicable, calculated
without regard to such amendment. For purposes of this Section, the election
period shall begin the date the amendment is adopted, and shall end on the date
sixty (60) days after the latest of: (i) the date the amendment is adopted, (ii)
the date the amendment becomes effective, or (iii) the date the Participant is
issued written notice of the amendment by the Administrator or the Employer.
6.2    Forfeitures.
(h)    If a Participant is required to take a distribution pursuant to Section
7.9 (the “cash-out rule”), then, following the Participant’s Severance Date, the
Participant shall receive a distribution of the value of the entire vested
portion of his or her Account balance in accordance with Article VII. The
nonvested portion of the Participant’s Account balance shall be treated as a
forfeiture as of the earlier of: (i) the date on which the distribution occurs,
or (ii) the last day of the Plan Year in which the Participant incurs five (5)
consecutive one (1)-year Breaks in Service. For purposes of this Section, if the
value of a Participant’s vested Account balance is zero (0), then the
Participant shall be deemed to have received a distribution of such vested
Account balance.
(i)    If a Participant has the option to elect and does not elect to receive
the value of his or her vested Account balance following his or her Severance
Date in accordance with the requirements of Section 7.9, then the nonvested
portion of the Participant’s Account balance shall be treated as a forfeiture as
of the day that the Participant incurs five (5) consecutive one (1)-year Breaks
in Service.
(j)    If a Participant is not fully vested in his or her Account, and that
Participant receives a distribution in accordance with the requirements of
Section 7.9 and subsequently resumes employment with a Participating Employer,
then that Participant’s partially-vested Account balance shall be restored to
the amount on the Valuation Date preceding the date of distribution; provided,
however, that the Participant repays to the Plan the full amount of the
distribution attributable to partially-vested Contributions before the earlier
of five (5) years after the Participant’s reemployment commencement date, or the
date the Participant incurs five (5) consecutive one (1)-year Breaks in Service
following the date of the distribution. If a Participant is deemed to receive a
distribution pursuant to paragraph (a) above, and the Participant resumes
employment covered under the Plan before the date the Participant incurs five
(5) consecutive one (1)-year Breaks in Service, then, upon the Participant’s
reemployment commencement date, the partially-vested Account balance of the
Participant shall be restored to the amount on the Valuation Date preceding the
date of such deemed distribution. The funds for effecting the restoration of the
Account shall be drawn out of forfeitures or from a special Contribution to the
Plan made by the Company, or, if so determined by the Company, by the
Participating Employer that last employed the Participant. The amount
contributed to the Participant’s Account for the purpose of effecting such
restoration shall not be considered to be part of the Annual Additions to the
Account of such Participant for the Plan Year of restoration or any subsequent
Plan Year.
(k)    Any amounts forfeited pursuant to this Section, any amounts attributable
to forfeitures transferred pursuant to the merger of another tax-qualified plan
with this Plan, and any other amounts to be treated as forfeitures under the
Plan, shall be applied, to: (i) restore Accounts pursuant to paragraph (c)
above; and then (ii) reduce the Company’s contribution obligation or to pay
administrative expenses as directed by the Committee.
ARTICLE VII    
DISTRIBUTION OF ACCOUNTS
7.1    Termination of Employment. Following a Participant’s severance from
employment for any reason, the Participant may elect to have his or her vested
Account balance distributed in accordance with this Article VII.
7.2    Disability. If a Participant incurs a Disability, then that Participant
may elect a distribution of his or her vested Account in accordance with this
Article VII.
7.3    Death Benefits. If a Participant dies before the entire vested balance of
his or her Account has been distributed, then the vested balance in his or her
Account shall be paid to the Participant’s Beneficiary in accordance with this
Article VII.
7.4    Change to a Leased Employee. If a Participant experiences a change in
employment status to that of a Leased Employee and he or she continues to work
for any Employer, such change will not be treated as a severance from employment
with the Employer for purposes of receiving a distribution under the Plan.
7.5    Beneficiary Designation.
(a)    If the Participant is married, then the Participant’s Beneficiary shall
be his or her Surviving Spouse. However, the Participant may designate a
Beneficiary other than his or her Spouse (in accordance with the Committee’s
procedures at such time); provided, however, that: (i) the Participant’s Spouse
consents to such designation and to the form thereof (in accordance with the
Committee’s procedures at such time); (ii) such Beneficiary designation may not
be changed without Spousal Consent; and (iii) the Spouse’s consent acknowledges
the effect of such Beneficiary designation and is witnessed by a Plan
representative or a notary public (if required by applicable law). Any Spousal
Consent or the establishment that Spousal Consent cannot be obtained shall only
apply to the particular Spouse involved.
(b)    If, at the time of the Participant’s death, the Participant has no
Surviving Spouse or designated Beneficiary, then the Participant’s Beneficiary
shall be the Participant’s child(ren), parent(s), sibling(s), and the individual
representative of the Participant’s estate (in that order).
(c)    A Participant’s Beneficiary shall be bound by the terms and conditions of
the Plan. The designations, consents and the like required pursuant to this
Section shall be executed in accordance with the Committee’s procedures at such
time.
7.6    Form of Distribution. Distributions shall be in the form of cash, or if a
Participant so elects, in the form of whole shares of Company Stock and cash in
lieu of fractional shares to the extent invested in Company Stock, except for
amounts attributable to the Participant’s Money Purchase Pension Account as
described in Appendix B.
7.7    Form of Benefit. A Participant’s vested Account balance shall be paid to
the Participant or the Participant’s Beneficiary in the form of a single lump
sum, except in the case of amounts attributable to a Participant’s Money
Purchase Pension Account as described in Appendix B below.
7.8    Commencement of Distribution. Subject to this Article VII, following a
Participant’s severance from employment, the Participant’s vested Account
balance shall be distributed in accordance with the Committee’s procedures, and
shall be subject to the following:
(a)    if the Participant’s vested Account balance does not exceed One Thousand
Dollars ($1,000) (including amounts attributable to Rollover Contributions) at
the time of the distribution, and if the Participant does not elect to have such
distribution paid directly to an Eligible Retirement Plan specified by the
Participant in a Direct Rollover or to receive the distribution directly in
accordance with this Section and Section 7.10, then the Participant shall
receive a lump sum distribution of the entire vested portion of such Account
balance and the nonvested portion shall be treated as a forfeiture;
(b)    if the Participant’s vested Account balance exceeds One Thousand Dollars
($1,000) but does not exceed Five Thousand Dollars ($5,000) (including amounts
attributable to Rollover Contributions) at the time of the distribution, and if
the Participant does not elect to have such distribution paid directly to an
Eligible Retirement Plan specified by the Participant in a Direct Rollover or to
receive the distribution directly in accordance with this Article VII, then the
Administrator will pay the distribution in a Direct Rollover to an individual
retirement plan designated by the Administrator; or
(c)    if the Participant’s vested Account balance exceeds Five Thousand Dollars
($5,000) at the time of the distribution, then the Participant must consent, in
writing, prior to the distribution.
7.9    Direct Rollovers and Withholding.
(a)    Definitions.
(xi)    Direct Rollover. “Direct Rollover” means an Eligible Rollover
Distribution paid directly to an Eligible Retirement Plan for the benefit of a
Distributee.
(xii)    Distributee. “Distributee” means a Participant, a Surviving Spouse of a
deceased Participant, a Spouse entitled to payment under a Qualified Domestic
Relations Order, or for the limited purpose described in paragraph (iv) below, a
non-Spouse designated Beneficiary.
(xiii)    Eligible Retirement Plan. “Eligible Retirement Plan” means:
(A)    with respect to any Distributee, a qualified trust described in Code
Section 401(a), an individual retirement account described in Code Section
408(a), a Roth IRA described in Code Section 408A, an individual retirement
annuity (other than an endowment contract) described in Code Section 408(b), an
annuity contract described in Code Section 403(b) or an eligible plan under Code
Section 457(b) which is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state
and which agrees to separately account for amounts transferred to such plan from
this Plan; and
(B)    with respect to a non-Spouse designated Beneficiary, an individual
retirement account described in Code Section 408(a), an individual retirement
annuity described in Code Section 408(b) or a Roth individual retirement account
described in Code Section 408A established for the purpose of receiving a
distribution on behalf of the non-Spouse designated Beneficiary of the
Participant in accordance with Code Section 402(c)(11).
(xiv)    Eligible Rollover Distribution. “Eligible Rollover Distribution” means
any distribution of all or any portion of the balance credited to the Account of
a Distributee, except that an Eligible Rollover Distribution shall not include:
(A) any distribution that is one of a series of substantially equal periodic
payments (made not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated Beneficiary, or for a
specified period of ten (10) years or more; (B) any distribution to the extent
such distribution is required under Code Section 401(a)(9); (C) the portion of
any distribution that is not includable in gross income (determined without
regard to the exclusion for net unrealized appreciation with respect to Employer
securities); and (D) any amounts distributed as a result of a hardship
distribution in accordance with Section 8.1.
(b)    General Rule. If the Distributee of any Eligible Rollover Distribution
from the Plan elects to have all or a specified portion of the Eligible Rollover
Distribution paid directly to an Eligible Retirement Plan, and specifies the
Eligible Retirement Plan to which the Eligible Rollover Distribution is to be
paid, then the Eligible Rollover Distribution shall be paid to that Eligible
Retirement Plan in a Direct Rollover.
7.10    Minimum Distribution Requirements.
(a)    Incorporation by Reference of 401(a)(9) Regulations. Distributions under
the Plan will be made in accordance with Code Section 401(a)(9), including the
incidental benefit requirement of Code Section 401(a)(9)(G) and Income Tax
Regulations sections 1.401(a)(9)-2 through 9. The provisions of this Section
reflecting Code Section 401(a)(9) override any distribution options in the Plan
inconsistent with Code Section 401(a)(9).
(b)    Required Beginning Date. Notwithstanding anything to the contrary in this
Plan, a Participant may not defer commencement of his or her benefits past his
or her Required Beginning Date. A Participant’s Required Beginning Date is April
1 of the calendar year following the later of (i) the calendar year in which the
Participant attains age 70-1/2 or (ii) the calendar year in which the
Participant has a severance from employment with the Employer; provided,
however, that the Required Beginning Date of a Participant who is a 5% owner
will be determined without regard to clause (ii).
(c)    Distributions for Participants Who Have Reached Their Required Beginning
Date. If a Participant has attained his or her Required Beginning Date, payment
of the Participant’s benefits will be made over the life expectancy of that
Participant or over the life expectancy of that Participant and his or her
designated Beneficiary, determined in accordance with the applicable table
contained in the applicable Income Tax Regulations under Code Section 401(a)(9).
(d)    401(a)(9) Deferral Limitations for Beneficiaries.
(i)    Death After Required Beginning Date. If a Participant dies on or after
the Participant’s Required Beginning Date, the remaining portion of that
Participant’s Account will be distributed to the Beneficiary in a single lump
sum payment, with the exception of amounts attributable to a Participant’s Money
Purchase Pension Account as described in Appendix B.
(ii)    Death Before Required Beginning Date. Subject to paragraph (iii) below,
if the Participant dies before the Participant’s Required Beginning Date,
distribution of the Participant’s entire Account will be made in a single lump
sum by December 31 of the calendar year containing the fifth anniversary of the
Participant’s death, with the exception of amounts attributable to a
Participant’s Money Purchase Pension Account as described in Appendix B.
(iii)    Surviving Spouse. If the sole Beneficiary is the Participant’s
Surviving Spouse, the date distributions are required to begin to the Surviving
Spouse will not be earlier than December 31 of the calendar year in which the
Participant would have attained age 70-1/2. If the Surviving Spouse dies before
distribution is made, distribution will be made to the Spouse’s beneficiary in a
single lump sum at any time prior to December 31 of the calendar year containing
the fifth anniversary of the Surviving Spouse’s death.
(e)    Timing. Subject to Income Tax Regulation section 1.411(a)-11(c)(7) and
the provisions of this Plan, benefits will become payable no later than 60 days
after the last to occur of (a) the last day of the Plan Year in which the
Participant attains age 65, (b) the last day of the Plan Year in which the
Participant separates from employment with the Employer, or (c) the 10th
anniversary of the last day of the Plan Year in which the Participant commenced
participation in the Plan, unless the Participant elects otherwise.
(f)    2009 Required Minimum Distributions. Notwithstanding any Plan provision
to the contrary, Participants or Beneficiaries who would have been required to
receive required minimum distributions for calendar year 2009 did not receive
those distributions for calendar year 2009 in accordance with Code Section
401(a)(9)(H) unless an election was made by such Participant or Beneficiary to
receive such distributions in accordance with procedures established by the
Committee.
7.11    Distribution to Minor or Incompetent. If any individual to whom a
benefit is payable under the Plan is a minor, or if the Committee determines
that any individual to whom a benefit is payable under the Plan is incompetent
to receive such payment or to give a valid release thereof, then the Committee
may direct that such distribution be paid to the legal guardian, or, if none, to
a parent of such minor or incompetent, or a responsible adult with whom the
minor or incompetent resides, or to a custodian for a minor under the Uniform
Transfers to Minors Act (or other statutes of similar relevance), if permitted
by the laws of the state in which the minor or incompetent resides. Payment to
the legal guardian, parent or custodian of a minor Beneficiary shall fully
discharge the Trustee, the Employer, the Administrator, the Committee, and the
Plan from liability on account thereof.
7.12    Location of Participant or Beneficiary Unknown. If a Participant or
Beneficiary who is entitled to a distribution cannot be located and the
Committee has made reasonable efforts (in accordance with Department of Labor
guidelines) to locate the Participant or Beneficiary, then the Participant’s or
Beneficiary’s interest shall be forfeited and used as set forth in Section 6.2.
If the Participant or Beneficiary makes a claim for the Account (such claim
shall be made in accordance with the Committee’s procedures at such time)
subsequent to the forfeiture, then the Employer shall cause the Account to be
reinstated.
ARTICLE VIII    
HARDSHIPS. LOANS. IN-SERVICE WITHDRAWALS
8.1    Hardship Withdrawals.
(m)    Upon hardship of an Eligible Participant (as set forth in this Section),
that Eligible Participant shall, under the direction of the Committee, receive a
withdrawal from the Participant’s vested Accounts (excluding his or her Money
Purchase Pension Account, Safe Harbor Match Account, Qualified Matching
Contributions Account and Qualified Nonelective Contributions Account);
provided, however, that such withdrawal shall not include Earnings. The ordering
of Accounts from which distributions under this section shall be made will be
determined by the Committee. Distributions from the underlying investments
within each Account will be made on a pro-rata basis unless otherwise determined
by the Committee. An Eligible Participant shall be entitled to a hardship
distribution only if he or she is an Employee and if the distribution is both:
(i) made on account of an immediate and heavy financial need of the Participant
(as defined in paragraph (b) below), and (ii) necessary to satisfy such
financial need (as defined in paragraph (c) below). The Participant shall
furnish the Committee with satisfactory proof, as determined by the Committee,
that the hardship distribution meets the requirements of paragraphs (b) and (c)
below. There is no limit on the number or frequency of hardship withdrawals, and
the minimum amount of any hardship withdrawal shall be One Thousand Dollars
($1,000).
(n)    An immediate and heavy financial need shall be deemed to include any one
or more of the following:
(i)    expenses incurred or necessary for medical care (described in Code
Section 213(d)) for the Eligible Participant, his or her Spouse, his or her
primary Beneficiary, or any dependents of the Participant (as defined in Code
Section 152);
(ii)    costs (excluding mortgage payments) relating to the purchase of a
principal residence for the Eligible Participant;
(iii)    payment of tuition, related educational fees and room and board
expenses, for up to the next twelve (12) months of post secondary education for
the Eligible Participant, his or her Spouse, his or her primary Beneficiary,
children, or dependents (as defined in Code Section 152);
(iv)    payments necessary to prevent the eviction of the Eligible Participant
from his or her principal residence or foreclosure on the mortgage or deed of
trust on that principal residence;
(v)    payment of burial or funeral expenses for the Participant’s deceased
parents, Spouse, his or her primary Beneficiary, children or dependents (as
defined in Code Section 152 and without regard to Section 152(d)(1)(B));
(vi)    payment of expenses for the repair of damage to the Participant’s
principal residence that would qualify for the casualty deduction under Code
Section 165 (determined without regard to whether the loss exceeds 10% of
adjusted gross income); or
(vii)    such other payments, costs, or expenses, as permitted under the safe
harbor hardship provisions of the Code or the applicable validly issued guidance
thereunder.
(o)    A distribution shall be considered as necessary to satisfy an immediate
and heavy financial need of the Participant only if:
(i)    the Participant has obtained all distributions, other than hardship
distributions, and all nontaxable loans under all plans maintained by the
Employer;
(ii)    the Participant is prohibited from making Employee Contributions and
Catch-Up Contributions to this Plan for six (6) months after the receipt of the
hardship distribution. In addition, the Participant must be prohibited from
making elective contributions and employee contributions to all other plans
(under the terms of each such plan, or by an otherwise legally enforceable
agreement) of the Employer for at least six (6) months after receipt of the
hardship distribution; and
(iii)    the distribution is not in excess of the amount of an immediate and
heavy financial need (including amounts necessary to pay any Federal, state or
local income taxes or penalties reasonably anticipated to result from the
distribution).
8.2    Loans.
(g)    The Committee may direct the Trustee to make loans to Participants who
are Employees and to parties-in-interest (as defined in ERISA Section 3(14))
with respect to the Plan who are non-Employee Participants or Beneficiaries of
deceased Participants (a “Loan Applicant”), provided that:
(v)    such loans are available on a reasonably equivalent basis;
(vi)    such loans are not made available to Highly Compensated Employees,
officers or shareholders in an amount greater than the amount made available to
other Employees;
(vii)    such loans bear a reasonable rate of interest;
(viii)    such loans are adequately secured; and
(ix)    a Loan Applicant’s aggregate outstanding loans shall not exceed the
lesser of (A) fifty percent (50%) of the present value of the Loan Applicant’s
vested Account, or (B) Fifty Thousand Dollars ($50,000) reduced by the excess,
if any, of (1) the highest principal amount of the Loan Applicant’s aggregate
outstanding loans (including defaulted loans) under all tax-qualified plans of
the Employer at any time during the immediately preceding twelve (12) months,
over the aggregate principal amount outstanding under such loans on the date the
new loan is made, plus (2) the amount of unpaid accrued interest on a defaulted
loan.
(h)    The Committee shall adopt policies and guidelines in compliance with
ERISA and the Code which establish and detail the terms of Plan loans hereunder,
and which shall be deemed a part of this Plan. The Committee may amend such
policies and guidelines from time to time. A participant shall not be required
to obtain Spousal Consent in order to take out a loan under the Plan, except to
the extent the loan is funded through the Participant’s Money Purchase Pension
Account.
8.3    In-Service Withdrawals At and After Age Fifty-Nine and One-Half (59½). A
Participant may withdraw all or a portion of his or her vested Account balance,
except for amounts allocated to the Participant’s Money Purchase Pension
Account, at any time subsequent to his or her attainment of age fifty-nine and
one-half (59½). Any such withdrawal shall be in the amount specified by the
Participant, up to the value of his or her vested Account balance.
Notwithstanding the foregoing, a Participant may elect to have the portion of
his or her withdrawal attributable to amounts invested in Company Stock be made
in the form of whole shares and cash in lieu of fractional shares. The ordering
of Accounts from which distributions under this section shall be made will be
determined by the Committee. Distributions from the underlying investments
within each Account will be made on a pro-rata basis unless otherwise determined
by the Committee. There is no limit on the number or frequency of in-service
withdrawals under this section, and the minimum amount of any such withdrawal
under this section shall be One Thousand Dollars ($1,000).
8.4    In-Service Withdrawals from Rollover Contributions Account. A Participant
may withdraw all or a part of his or her Rollover Contributions Account at any
time. Any such withdrawal shall be in the amount specified by the Participant up
to the value of his or her Rollover Contributions Account balance.
Notwithstanding the foregoing, a Participant may elect to have the portion of
his or her withdrawal attributable to amounts invested in Company Stock be made
in the form of whole shares and cash in lieu of fractional shares. Distributions
from the underlying investments in the Participant’s Rollover Account will be
made on a pro-rata basis unless otherwise determined by the Committee. There is
no limit on the number or frequency of in-service withdrawals from a
Participant’s Rollover Account, and the minimum amount of any such withdrawal
shall be One Thousand Dollars ($1,000).
ARTICLE IX    
ADMINISTRATION
9.1    Committee. The Company, through its authorized delegate, has appointed a
401(k) and ESOP Committee (referred to in this document as the “Committee”) to
administer the Plan.
9.2    Power. The Committee described above has full discretionary authority to
carry out its assigned functions. The Committee may delegate its discretionary
authority and such duties and responsibilities as it deems appropriate to
facilitate the day-to-day administration of the Plan and, unless the Committee
provides otherwise, such a delegation will carry with it the full discretionary
authority to accomplish the delegation. Determinations the Committee or by that
Committee’s delegate will be final and conclusive upon all persons. The
functions of the Committee include the following:
(k)    Administration. The Committee has full discretionary authority to
administer and interpret the Plan, including discretionary authority to
determine eligibility for participation and for benefits under the Plan, to
correct errors to the extent practicable, to construe ambiguous terms, to employ
advisors, and to authorize expenditures from Plan assets.
(l)    Investment. The Committee has full discretionary authority to appoint one
or more investment managers, to establish procedures for investment of amounts
for which no investment direction is given, to monitor and oversee the
investment of Plan assets, to establish investment policies, to appoint, remove
and replace third party service providers, and to authorize expenditures from
Plan assets.
(m)    Employee Benefits Claim Review. The Committee has full discretionary
authority to exercise the powers outlined in the Plan’s claims procedures, as
described in the Plan’s Summary Plan Description.
9.3    Expenses. All proper expenses incurred in administering the Plan may be
paid from the Trust if not paid by the Company. If expenses are initially paid
by the Company, the Company may be reimbursed from the Trust. Committee members
will receive no compensation for their services to the Plan as Committee
members. Notwithstanding any provision in the Plan to the contrary, to the
extent that the Plan is lawfully reimbursed for the costs of administration by a
third party recordkeeper, a trustee, or any third party other than the Company,
the Plan will be responsible for the costs of Plan administration.
9.4    Participant-Directed Accounts. The Plan is intended to provide
participant-directed investments that are designed so that the Plan satisfies
the requirements under ERISA Section 404(c). Each Participant shall have the
right to direct the investment of his or her Accounts among such investments as
are authorized by the Committee, subject to such procedural guidelines as the
Committee shall establish from time to time. The Committee shall establish such
procedures in such time, frequency, form and manner, as it deems appropriate or
necessary for Participants to invest their Account balances in accordance with
this Section and the Plan. Investments, including Participant elections to
invest in Company Stock, shall be subject to such restrictions, limitations and
administrative procedures as are imposed by the Committee, pursuant to their
discretionary authority to administer and interpret the Plan, including, but not
limited to, procedures for investment of amounts for which no investment
direction is given by a Participant.
9.5    Domestic Relations Orders.
(e)    Definitions.
(vii)    Alternate Payee. “Alternate Payee” means any Spouse, former Spouse,
child or other dependent (within the meaning of Code Section 152) of a
Participant who is recognized by a Domestic Relations Order as having a right to
receive any immediate or deferred payment of all or a portion of the balance
credited to a Participant’s Account under the Plan.
(viii)    Domestic Relations Order or Order. “Domestic Relations Order” or
“Order” means any judgment, decree or order (including approval of a property
settlement agreement) which provides or otherwise conveys, pursuant to
applicable state domestic relations laws (including community property laws),
child support, alimony payments or marital property rights to an Alternate
Payee.
(ix)    Qualified Domestic Relations Order. “Qualified Domestic Relations Order”
means any Domestic Relations Order that meets the following requirements:
(A)    such Order establishes (or otherwise recognizes the existence of) the
right of an Alternate Payee to receive all or a portion of the vested balance
credited to a Participant’s Account under the Plan;
(B)    such Order specifies (1) the name and last known mailing address of the
Participant, (2) the name and last known mailing address of each Alternate Payee
covered by such Order, (3) the amount or percentage of the Participant’s vested
Account balance under the Plan payable to each such Alternate Payee or the
manner in which such amount or percentage is to be calculated, and (4) any other
requirement set forth in ERISA Section 206(d)(3) or Code Section 414(p); and
such Order does not require the Plan to (1) provide any type or form of benefit
or option not otherwise available to the Participant under the Plan, (2) provide
increased benefits not otherwise payable to the Participant under the Plan, or
(3) pay benefits to an Alternate Payee which are required to be paid to another
Alternate Payee pursuant to any Qualified Domestic Relations Orders previously
issued with respect to the Participant’s Account under the Plan.
(f)    A distribution to an Alternate Payee authorized by a Qualified Domestic
Relations Order may be made even if the affected Participant would not be
eligible to receive a similar distribution from the Plan at that time. The
Committee or its authorized delegate has full discretionary authority to
determine whether a domestic relations order is “Qualified” within the meaning
of Code Section 414(p). Rights and benefits provided to a Participant or
Beneficiary are subject to the rights and benefits of an Alternate Payee. With
the exception of amounts attributable to a Participant’s Money Purchase Pension
Account, if any, the only form of payment available to an Alternate Payee is a
single lump sum. Additional rules pertaining to QDROs are described in the QDRO
Procedures for the Plan.
ARTICLE X    
AMENDMENT, TERMINATION OR MERGER.
10.1    Amendment.
(n)    The Company shall have full power and authority to amend the provisions
of the Plan for any reason, at any time, to such extent and in such manner as
the Company shall deem advisable, in accordance with its normally established
procedures. The Company may delegate such power, in whole or in part, to one or
more individuals or committees (comprised of officers or other managerial
personnel of the Company).
(o)    The Committee has been delegated the full power and authority to execute
amendments to (i) clarify any provision of the Plan, (ii) bring the Plan into
compliance with applicable law, (iii) provide for the continued tax-qualified
status of the Plan, or (iv) amend the Plan and other related documents as deemed
necessary or appropriate by the Committee (and any member of the Committee is
authorized to execute such amendment or other related document); provided that
no such amendment results in a significant financial impact on the Company.
(p)    An amendment shall become effective, in accordance with its terms, as to
all Participants and all other persons having or claiming an interest under the
Plan, upon the effective date specified in the instrument evidencing such
amendment. However, no such amendment shall operate to: (i) cause any part of
the Trust to revert to or to be recoverable by a Participating Employer or to be
used for, or diverted to, purposes other than the exclusive benefit of
Participants and their Beneficiaries (or for defraying the reasonable
administrative expenses of the Plan); (ii) reduce the then outstanding balances
in the Accounts of Participants; or (iii) affect, reduce or eliminate any
benefits which are protected benefits pursuant to Code Section 411(d)(6), except
as permitted under Income Tax Regulations Section 1.411(d)-4.
10.2    Termination of Plan.
(d)    The Company may terminate this Plan at any time for any reason by
resolution adopted by the Board, or its authorized delegate, but the Trust may
neither thereby be diverted from the exclusive benefit of the Participants,
their Beneficiaries, survivors or estates (other than for defraying the
reasonable administrative expenses of the Plan), nor revert to a Participating
Employer.
(e)    Upon termination of the Plan (as determined by the Company or its
authorized delegate) or the complete discontinuance of Employer contributions
under the Plan (as determined by the Company), the Accounts of each Participant
shall be nonforfeitable. The Administrator shall distribute each Participant’s
Accounts to the Participant pursuant to Article VII as soon as administratively
feasible after the termination.
(f)    Upon a partial termination of the Plan (as determined by the Company or
the Administrator) the Accounts of each affected Participant shall be
nonforfeitable.
10.3    Merger.
(a)    The Committee shall have the full power and authority to effect from time
to time, upon such terms and conditions deemed appropriate, the merger of any
and all tax-qualified defined contribution plans (and related tax-exempt trusts)
maintained by entities acquired by the Company into the Plan and Trust, and to
take any and all such actions, and prepare, execute, and deliver all such
documents as may be necessary or advisable to effect any and all such plan and
related trust mergers.
(b)    Nothing contained herein shall prevent the merger or consolidation of the
Plan with, or transfer of assets or liabilities of the Plan to, another plan
meeting the requirements of Code Section 401(a) or the transfer to the Plan of
assets or liabilities of another such plan so qualified under the Code. Any such
merger, consolidation or transfer shall be accompanied by the transfer of such
existing records and information as may be necessary or appropriate to properly
allocate such assets among Participants, including, without limitation, any tax
or other information necessary for the Participants or persons administering the
plan that is receiving such assets. The terms of such merger, consolidation or
transfer must be such that (if the Plan had then terminated), the requirements
of this Article would be satisfied and each Participant (or, if applicable, his
or her Beneficiary or an Alternate Payee) would receive a benefit immediately
after the merger, consolidation or transfer equal to or greater than the benefit
he or she would have received if the Plan had terminated immediately before the
merger, consolidation or transfer. Notwithstanding any provision in this Plan to
the contrary, any amounts transferred to the Plan as a result of such merger,
consolidation or transfer shall, to the extent the benefits accrued under the
transferor plan are protected benefits under Code Section 411(d)(6) be preserved
under this Plan, and shall not in any way be affected, reduced or eliminated,
except as permitted under Income Tax Regulations Section 1.411(d)-4.
ARTICLE XI    
TOP-HEAVY PROVISIONS
11.1    Purpose. This Article is intended to ensure that the Plan complies with
Code Section 416. Code Section 416 and the applicable Income Tax Regulations are
herein incorporated by reference. If the Plan is or becomes Top-Heavy in any
Plan Year, then the provisions of this Article shall supersede any conflicting
provision in the Plan.
11.2    Definitions.
(c)    Determination Date. “Determination Date” means the last day of the
preceding Plan Year.
(d)    Key Employee. “Key Employee” means any Employee or former Employee
(including the Beneficiaries of such Employee and any deceased Employee) who at
any time during the Plan Year that includes the Determination Date, was (i) an
officer of the Employer having annual Compensation greater than the amount in
effect under Code Section 416(i)(1)(A), as adjusted by the Secretary of the
Treasury under Code Section 415(d) ; (ii) a five percent (5%) owner of the
Employer; or (iii) a one percent (1%) owner of the Employer who has annual
compensation of more than One Hundred Fifty Thousand Dollars ($150,000). For
purposes of this Section, compensation has the meaning given by Code Section
416(i)(1)(D) and shall be based only on compensation that is actually paid. A
determination of who constitutes a Key Employee shall be made in accordance with
Code Section 416(i)(1) and the applicable Income Tax Regulations and other
guidance of general applicability issued thereunder.
(e)    Non-Key Employee. “Non-Key Employee” means any Employee who is not a Key
Employee.
(f)    Permissive Aggregation Group. “Permissive Aggregation Group” means the
Required Aggregation Group of plans plus any other plan(s) of the Employer that,
when considered as a group with the Required Aggregation Group, would continue
to satisfy the requirements of Code Sections 401(a)(4) and 410.
(g)    Required Aggregation Group. “Required Aggregation Group” means:
(v)    each tax-qualified plan of the Employer in which at least one (1) Key
Employee participates or participated during the Plan Year ending on the
Determination Date (regardless of whether the plan has terminated); and
(vi)    any other tax-qualified plan of the Employer that enables a plan
described in paragraph (i) above to meet the requirements of Code Section
401(a)(4) or 410.
(h)    Top-Heavy Plan. “Top-Heavy Plan” means this Plan, if, for any Plan Year,
any of the following conditions exists:
(iv)    the Top-Heavy Ratio for this Plan exceeds sixty percent (60%) and this
Plan is not part of any Required Aggregation Group or Permissive Aggregation
Group of plans;
(v)    this Plan is part of a Required Aggregation Group of plans but not part
of a Permissive Aggregation Group and the Top-Heavy Ratio for the Required
Aggregation Group exceeds sixty percent (60%); or
(vi)    this Plan is part of a Required Aggregation Group and part of a
Permissive Aggregation Group of plans and the Top-Heavy Ratio for both the
Permissive Aggregation Group and the Required Aggregation Group exceeds sixty
percent (60%).
(i)    Top-Heavy Ratio. “Top-Heavy Ratio” means:
(i)    if the Employer maintains one or more defined contribution plans
(including any simplified employee pension plan) and the Employer has not
maintained any defined benefit plan that during the one (1)-year period ending
on the Determination Date(s) has or has had accrued benefits, then the Top-Heavy
Ratio for this Plan alone or for the Required or Permissive Aggregation Group,
as appropriate, is a fraction, the numerator of which is the sum of the Account
balances of all Key Employees as of the Determination Date(s) (including any
part of any Account balance distributed in the one (1)-year period ending on the
Determination Date(s)), and the denominator of which is the sum of Account
balances (including any part of any Account balance distributed in the one
(1)-year period ending on the Determination Date(s)), both computed in
accordance with Code Section 416. Both the numerator and denominator of the
Top-Heavy Ratio are increased to reflect any contribution not actually made as
of the Determination Date, but which is required to be taken into account on
that date under Code Section 416. Notwithstanding the foregoing, in the case of
a distribution of a portion of a Participant’s Account balance that is made for
a reason other than severance from employment, death or Disability, the
provisions of this paragraph shall be applied by substituting “five (5)-year
period” for “one (1)-year period.”
(ii)    if the Employer maintains one or more defined contribution plans
(including any simplified employee pension plan) and the Employer maintains or
has maintained one or more defined benefit plans that during the one (1)-year
period ending on the Determination Date(s) has or has had any accrued benefits,
then the Top-Heavy Ratio for any Required or Permissive Aggregation Group as
appropriate, is a fraction, the numerator of which is the sum of Account
balances under the aggregated defined contribution plan or plans for all Key
Employees, determined in accordance with paragraph (i) above, and the present
value of accrued benefits under the aggregated defined benefit plan or plans for
all Key Employees as of the Determination Date(s), and the denominator of which
is the sum of Account balances under the aggregated defined contribution plan or
plans for all participants, determined in accordance with paragraph (i) above,
and the present value of accrued benefits under the defined benefit plan or
plans for all participants as of the Determination Date(s), all determined in
accordance with Code Section 416. The accrued benefits under a defined benefit
plan in both the numerator and denominator of the Top-Heavy Ratio are increased
for any distribution of an accrued benefit made in the one (1)-year period
ending on the Determination Date. Notwithstanding the foregoing, in the case of
a distribution of a portion of a Participant’s Account balance that is made for
a reason other than severance from employment, death or Disability, the
provisions of this paragraph shall be applied by substituting “five (5)-year
period” for “one (1)-year period.”
(iii)    for purposes of paragraphs (i) and (ii) above, the value of Account
balances and the present value of accrued benefits shall be determined as of the
last day of the most recent Plan Year that falls within or ends with the twelve
(12) month period ending on the Determination Date, except as provided in Code
Section 416 for the first and second plan years of a defined benefit plan. The
Account balances and accrued benefits of a participant (1) who is not a Key
Employee but who was a Key Employee in a prior year, or (2) who has not been
credited with at least one (1) hour of service with any Employer maintaining the
Plan at any time during the one (1)-year period ending on the Determination Date
shall be disregarded. The calculation of the Top-Heavy Ratio, and the extent to
which distributions, rollovers, and transfers are taken into account shall be
made in accordance with Code Section 416. When aggregating plans, the value of
Account balances and accrued benefits shall be calculated with reference to the
Determination Dates that fall within the same calendar year.
The accrued benefit of a Participant other than a Key Employee shall be
determined under (1) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or (2) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Code Section
411(b)(1)(C).
11.3    Minimum Allocation.
(g)    Except as otherwise provided in paragraphs (b) and (c) below, in any Plan
Year that the Plan is Top-Heavy, Employer contributions (other than Employee
Contributions and Catch-Up Contributions) allocated to the Accounts of each
Participant who is a Non-Key Employee, shall be not less than the lesser of (i)
three percent (3%) of the Non-Key Employee’s Compensation, or (ii) in the case
where the Employer has no defined benefit plan which designates this Plan to
satisfy Code Section 401(a), the largest percentage of Contributions (other than
Catch-Up Contributions) and forfeitures (if applicable), as a percentage of
Compensation allocated on behalf of any Key Employee for that Plan Year.
(h)    The provisions in paragraph (a) above shall not apply to any Participant
who was not employed by the Employer on the last day of the Plan Year.
(i)    The provisions in paragraph (a) above shall not apply to any Participant
to the extent the Participant is covered under any other qualified plan or plans
of the Employer that provide the minimum allocation described above.
(j)    The minimum allocation required (to the extent required to be
nonforfeitable under Code Section 416(b)) cannot be forfeited under Code Section
411(a)(3)(B) or (D).
ARTICLE XII    
MISCELLANEOUS
12.1    Military Service. Notwithstanding any provision of this Plan to the
contrary, contributions, benefits and service credit with respect to qualified
military service shall be provided in accordance with Code Section 414(u). If a
Participant dies on or after January 1, 2007 while performing qualified military
service (as defined in Code Section 414(u)), the Beneficiary of that Participant
is entitled, to the extent required by Code Section 401(a)(37), to any
additional benefits provided under the Plan as if the Participant had resumed
employment on the date immediately before his or her date of death and then
terminated employment on account of death.
12.2    Legal or Equitable Action. If any legal or equitable action with respect
to the Plan is brought by or maintained against any individual(s), and the
results of such action are adverse to that individual(s), attorney’s fees and
all other direct and indirect expenses and costs incurred by the Employer, each
Participating Employer, the Company (including, without limitation, the Board
and the Compensation Committee), the Administrator, the Committee, the Trustee,
and/or the Trust of defending or bringing such action shall, to the extent
permitted by law, be charged against the interest, if any, of such individual(s)
under the Plan.
12.3    No Enlargement of Plan Rights. Each individual agrees, as a condition of
participation in the Plan, that he or she shall look solely to the assets of the
Trust for the payment of any benefit under the Plan.
12.4    No Enlargement of Employment Rights. Nothing appearing in or done
pursuant to the Plan shall be construed to give any individual a legal or
equitable right or interest in the assets of the Trust or distribution therefrom
(except as expressly provided in the Plan), nor against any Participating
Employer (except as expressly provided in the Plan), or to create or modify any
contract of employment between a Participating Employer and any Employee or to
obligate a Participating Employer to continue the services of any Employee.
12.5    Interpretation. The headings contained in this Plan or in any Appendix
hereto, are for reference purposes only, and shall not affect in any way the
meaning or interpretation of the Plan. Any capitalized term used in any Appendix
hereto, but not otherwise defined therein, shall have the meaning assigned to
such term in the Plan. The masculine pronoun shall include the feminine pronoun
and the singular the plural, where the context so indicates.
12.6    Notices and Form of Communication. Notwithstanding anything in the Plan
to the contrary, in any instance where an action (including, without limitation,
notices, instruments, elections, applications, and communications) by an
Eligible Employee, a Participant, a Beneficiary, an Alternate Payee, the
Administrator, the Company, a Participating Employer, or any other person or
entity is required to be in writing such action may be satisfied in such form as
the Committee or the Company, as applicable, may specify, including, without
limitation, electronic or telephonic methods, but only to the extent permitted
by law. All such actions (including notices, instruments, elections,
applications, and communications) to be filed under the Plan shall be filed with
the person or entity designated by the Company or the Committee, as applicable.
Each such action shall be effective only upon actual receipt by the designated
person or entity.
12.7    Governing Law. The Plan shall be construed, administered and governed in
all respects in accordance with ERISA, the Code and other pertinent Federal laws
and, to the extent not preempted by ERISA, in accordance with the laws of the
State of California (irrespective of the choice of law principles of the State
of California as to all matters); provided, however, that if any provision is
susceptible to more than one interpretation, such interpretation shall be given
thereto as is consistent with the Plan being a tax-qualified plan and related
tax-exempt trust under Code Sections 401(a) and 501(a), respectively.
12.8    Non-Alienation of Benefits. None of the benefits, payments, proceeds or
claims of any Participant under the Plan shall be subject to any claim or any
creditor of any Participant and, in particular, the same shall not be subject to
attachment or garnishment or other legal process by any creditor of any
Participant, nor shall any Participant have any right to alienate, anticipate,
commute, pledge, encumber or assign any of the benefits, payments or proceeds
which he or she is or may be entitled to receive from the Plan, other than:
(a)    Federal tax levies and executions on Federal tax judgments;
(b)    payments made from the Accounts of a Participant in satisfaction of the
rights of Alternate Payees pursuant to a Qualified Domestic Relations Order
under Section 9.5;
(c)    enforcement of any security interests or offset rights applicable to the
Account of a Participant pursuant to the loan provisions of Section 8.2; or
(d)    any offset of a Participant’s Account under the Plan against an amount
the Participant is ordered to pay due to a judgment or settlement described in
Code Section 401(a)(13)(C).
12.9    No Reversion. Notwithstanding any contrary provision of the Plan (except
as provided in Section 6.2), no part of the assets in the Trust shall revert to
the Employer, and no part of such assets, other than that amount required to pay
taxes or reasonable administrative expenses of the Plan, shall be used for any
purpose other than exclusive benefit of Participants or their Beneficiaries.
However, upon the Committee’s request, the Trustee shall return the appropriate
amount to a Participating Employer under any of the following circumstances,
provided, however, any such excess amounts shall, to the extent permitted by
law, be reduced to the extent there are negative Earnings attributable thereto:
(a)    the amount was all or part of an Employer contribution that was made as a
result of a mistake of fact and the amount contributed is returned to the
Participating Employer within one (1) year after the date of the mistaken
payment; or
(b)    the amount was all or part of an Employer contribution that was
conditioned on its deductibility under Code Section 404 (all contributions under
the Plan are conditioned on their deductibility unless stated otherwise) and
this condition is not satisfied, and the amount is returned to the Participating
Employer within one (1) year after the date on which the deduction was
disallowed.
12.10    Conflict. In the event of any conflict between the Plan and the terms
of any contract or agreement issued hereunder or with respect hereto, the Plan
shall control.
12.11    Severability. If any provision of the Plan, or the application thereof
to any individual or circumstance, is deemed invalid or unenforceable by a court
of competent jurisdiction, then the remainder of the Plan, or the application of
such term or provision to individuals or circumstances other than those as to
whom it is held invalid or unenforceable, shall not be affected thereby, and
each provision of the Plan shall be valid and enforceable to the fullest extent
permitted by law.


IN WITNESS WHEREOF, this document is hereby restated as of the Effective Date
and executed on this 20th day of December, 2013.
SVB FINANCIAL GROUP
By:    /s/ CHRIS EDMONDS-WATERS    
Name:     Chris Edmonds-Waters     
Title:     Head of Human Resources    


APPENDIX A
ESOP CONTRIBUTIONS
This Appendix sets forth the special provisions applicable only to Employee
Stock Ownership Plan (the “ESOP”) portion of the Plan. The ESOP portion of the
Plan is a non-leveraged employee stock ownership plan within the meaning of Code
Section 4975(e)(7). The ESOP is maintained as a part of the Plan as authorized
by Income Tax Regulation section 54.4975-11(a)(5). The ESOP is designed to
invest primarily in employer securities as defined in Code Section 409(l).
A.1    Definitions.
The following additional definitions apply to the ESOP:
(a)    “ESOP” means the portion of the Plan that reflects each Participant’s
interest in SVB Financial Group stock (“Company Stock”) attributable to ESOP
Contributions made in accordance with Section 4.7. Company Stock constitutes
employer securities within the meaning of Code Section 409(l).
(b)    “Dividend Record Date” means the date on which the registered
shareholders of Company Stock are identified for purposes of determining
eligibility to receive a declared dividend as of a specified Pay Date.
(c)    “Election” means the election made by a Participant (or deemed made) to
have dividends paid on Company Stock under the ESOP paid as a cash distribution
or retained in the ESOP.
(d)    “Pay Date” means the date on which dividends are paid to the registered
shareholders of Company Stock determined as of a Dividend Record Date.
Capitalized terms used in this Appendix A that are not defined herein shall have
the meaning as those terms have in the Plan.
A.2.    Elections on Dividends.
(a)    General Rule. A Participant may make or change his or her Election at any
time consistent with procedures established by the Committee prior to the date
such Election becomes irrevocable with respect to a dividend (as determined by
the Committee). A Participant’s Election shall remain in force until such
Election is changed by the Participant consistent with procedures established by
the Committee.
(b)    Default Election. If, as of the date a Participant’s Election applicable
to a dividend paid as of a specific Pay Date would otherwise become irrevocable,
the Participant does not have a valid election in place, as determined under the
Committee’s procedures, such Participant shall be deemed to have elected to have
any such dividend reinvested in the ESOP.
(c)    Timing. In no event shall a dividend subject to an Election that is paid
to the ESOP be paid in a cash distribution to a Participant consistent with the
Participant’s Election later than 90 days after the close of the Plan Year in
which the dividend is paid.
(d)    Annual Additions. Dividends on Company Stock that are paid in a cash
distribution to a Participant or reinvested in the ESOP, consistent with a
Participant’s Election, are not treated as Annual Additions for purposes of
Article V.
A.3.    Diversification.
A Participant may direct that all or any part of his or her interest in the ESOP
be liquidated and reinvested in any of the investment options available under
the non-ESOP part of the Plan. Transfers from the ESOP to other investment
options are subject to the standard investment procedures established by the
Committee for the non-ESOP part of the Plan.
A.4.    Voting.
A Participant is authorized to direct the voting of Company Stock proportionate
to his or her interest in the ESOP in accordance with procedures established by
the Committee, the Trust Agreement and Code Section 409(e).
A.5.    Distributions.
The standard distribution provisions of Article VII, including those applicable
to distributions in Company Stock, govern distributions under the ESOP part of
the Plan. As described in Article VII, the ESOP shall comply with Code Section
409(h) relating to the right of a Participant to demand that his or her benefits
under the ESOP shall be distributed in the form of employer securities within
the meaning of Code Section 409(l).
A.6.    Purchase of Shares.
The Trustee or a designated investment manager shall purchase shares of stock in
the ESOP consistent with the provisions of the Trust Agreement.
A.7.    Put Option.
If Company Stock is ever to be not readily tradable on an established securities
market in accordance with federal and state securities laws and regulations, a
Participant who receives a distribution of stock attributable to his or her
interest in the ESOP shall have the right to require the Company to purchase the
stock for its current value in accordance with the requirements of Code Section
409(h). Except as provided in the prior sentence or as may be required by
applicable law, no stock may be subject to a put, call or other option or
buy-sell or similar arrangement while held by, and when distributed from, the
Plan.
A.8    Prohibited Allocations.
The assets of the ESOP attributable to (or allocable in lieu of) employer
securities acquired by the Plan in a sale to which Code Section 1042 applies
cannot accrue (or be allocated directly or indirectly under any Code Section
401(a) plan of the Employer) for the benefit of persons specified in Code
Section 409(n) during the non-allocation period defined in Code Section
409(n)(3)(C).


APPENDIX B
GUIDELINES FOR ANNUITY FORMS OF DISTRIBUTION
The provisions of this Appendix B are intended to set forth the guidelines for
providing annuities as a form of distribution for amounts attributable solely to
a Participant’s Money Purchase Pension Account under the Plan. Annuities shall
only be offered as a form of distribution to Participants (or Surviving Spouses
or Beneficiaries thereof, as applicable) with a Money Purchase Pension Account
under the Plan to the extent required to comply with Code Section 411(d)(6).
B.1    Definitions.
(a)    “Annuity Starting Date” means the first day of the first period for which
an amount is payable as an annuity or, in the case of a benefit not payable in
the form of an annuity, the first day on which all the events have occurred that
entitle the Participant (or his or her Surviving Spouse or Beneficiary, as
applicable) to such benefit.
(b)    “Joint and Survivor Annuity” means an annuity under which joint and
survivor benefits are paid to the Participant for his or her life and, following
the Participant’s death, are paid to the Participant’s Surviving Spouse during
the Surviving Spouse’s lifetime at a rate equal to fifty percent (50%) or
seventy-five percent (75%) of the rate at which the benefits are payable to the
Participant, provided that with respect to a Participant who is not married on
the Annuity Starting Date, the Joint and Survivor Annuity is a single life
annuity payable to the Participant. The Joint and Survivor Annuity is purchased
with the distributable proceeds of a Participant’s Money Purchase Pension
Account balance.
(c)    “Pre-Retirement Survivor Annuity” means an annuity for the life of the
Participant’s Surviving Spouse purchased with the distributable portion of the
Participant’s Money Purchase Pension Account balance.
Capitalized terms used in this Appendix B that are not defined herein shall have
the meaning as those terms have in the Plan.
B.2    Special Rules Regarding Money Purchase Pension Accounts.
(a)    Pre-Retirement Survivor Annuity. Unless otherwise elected as provided
below, a Participant who dies before his or her Annuity Starting Date and who
has a Surviving Spouse will have his or her Money Purchase Pension Account
balance paid to his or her Surviving Spouse in the form of a Pre-Retirement
Survivor Annuity. Unless the Surviving Spouse consents to an earlier
distribution, payment of the Pre-Retirement Survivor Annuity will begin within a
reasonable time after the later of (i) the date the Participant would have
attained his or her Normal Retirement age or (ii) the date that is 90 days after
the death of the Participant.
(b)    Waiver of Pre-Retirement Survivor Annuity.
(i)    An election to waive the Pre-Retirement Survivor Annuity before the
Participant’s death must be made by the Participant during the election period
in writing and on a form prescribed therefore by the Committee, and will require
the irrevocable Spousal Consent. A Participant may revoke such election at any
time and any number of times during the period between the first day of the Plan
Year in which the Participant attains age thirty-five (35) and the date of the
Participant’s death.
(ii)    Notwithstanding the terms of any waiver regarding the form of death
benefit, if the Surviving Spouse has not, at the time of the Participant’s
death, properly consented to a non-Spouse Beneficiary, the Surviving Spouse may
elect on a form provided by the Committee (A) to begin receiving the
Pre-Retirement Survivor Annuity within a reasonable time following the later of
the Participant’s death or the Surviving Spouse’s election, or (B) to receive a
single sum distribution of the Participant’s Money Purchase Pension Account
balance within a reasonable time following the later of the Participant’s death
or the Surviving Spouse’s election. Any written election described in this
Section must be obtained not more than ninety (90) days before distribution
begins and will be made in accordance with the provisions of this Section.
(c)    Election Period. The election period to waive the Pre-Retirement Survivor
Annuity will begin on the first day of the Plan Year in which the Participant
attains age 35 and will end on the date of the Participant’s death. An earlier
waiver (with Spousal Consent) may be made, but the waiver will become invalid at
the beginning of the Plan Year in which the Participant attains age 35. When a
Participant separates from service prior to the beginning of the election
period, the election period will begin on the date of separation from service.
(d)    Notice of Election Rights. The Committee will provide Participants with
an explanation of the election that meets the requirements of Code Section
417(a)(3)(B).
(e)    Joint and Survivor Annuity. Unless otherwise elected as provided below, a
Participant who does not die before his or her Annuity Starting Date will
receive his or her Money Purchase Pension Account balance in the form of a Joint
and Survivor Annuity. The Joint and Survivor Annuity will begin within a
reasonable time after the Participant’s Annuity Starting Date.
(f)    Election to Waive Joint and Survivor Annuity. An election to waive the
Joint and Survivor Annuity must be made by the Participant during the election
period in writing on a form provided by the Committee with Spousal Consent. An
election to designate a Beneficiary or form of benefits may not be changed
without Spousal Consent. An unmarried Participant may elect in writing during
the election period on a form provided by the Committee to waive the Joint and
Survivor Annuity. An election may be revoked by the Participant in writing
without the consent of the Spouse at any time during the election period. The
number of revocations will not be limited. Any new election must comply with the
requirements of this paragraph.
(g)    Election Period. The election period to waive the Joint and Survivor
Annuity is the ninety (90) day period ending on the Annuity Starting Date. A
payment will not be considered to occur after the Annuity Starting Date when
actual payment is reasonably delayed for calculation of the benefit amount.
(h)    Notice of Election Rights. The Committee will provide the Participant
with an explanation of the election which meets the requirements of Code Section
417(a)(3)(A) (taking into account Code Section 417(a)(7)).
(i)    Effect of Waiver. If a proper waiver is executed with respect to a
Participant, the Participant’s Money Purchase Pension Account balance can be
distributed in the same form, at the same time, and subject to the same
Beneficiary designation as all other amounts in the Plan with respect to the
Participant.
(j)    Purchase of Annuities. Any costs associated with the purchase of annuity
contracts under this Article will be charged against the distributable proceeds
of the Participant’s Money Purchase Pension Account balance. After an annuity
contract has been purchased, neither the Plan, the Committee, nor the Company
will have any further obligation for payment of benefits attributable to the
Participant’s Money Purchase Pension Account balance.
(k)    Small Amounts. If the value of a Participant’s entire benefit does not
exceed Five Thousand Dollars ($5,000), including Rollover Contributions,
(determined as of such times and in the manner as is required by Code Section
417), this Appendix B will not apply to the Participant.
(l)    Required Minimum Distributions. Distributions of amounts attributable to
a Participant’s Money Purchase Pension Account will be made in accordance with
Code Section 401(a)(9), including the incidental benefit requirement of Code
Section 401(a)(9)(G) and Income Tax Regulations sections 1.401(a)(9)-2 through
9.

iv
#1369729